 
SECURITIES PURCHASE AGREEMENT
 
Dated as of February 26, 2010
 
among
 
REMEDIATION SERVICES, INC.
 
and
 
THE PURCHASERS LISTED ON EXHIBIT A

 
 

--------------------------------------------------------------------------------

 


Table of Contents
 
ARTICLE I Purchase and Sale of the Units
1
         
Section 1.1
Purchase and Sale of Stock
1
         
Section 1.2
Warrants
2
         
Section 1.3
Conversion and Warrant Shares
2
         
Section 1.4
Purchase Price and Closing
2
        ARTICLE II Representations and Warranties
2
         
Section 2.1
Representations and Warranties of the Company, its non-PRC Subsidiaries and the
PRC Subsidiary
2
         
Section 2.2
Representations and Warranties of the Purchasers
14
       
ARTICLE III Covenants
16
     
Section 3.1
Securities Compliance
17
         
Section 3.2
Registration and Listing
17
         
Section 3.3
Confidential Information
17
         
Section 3.4
Compliance with Laws
17
         
Section 3.5
Keeping of Records and Books of Account
17
         
Section 3.6
Reporting Requirements
17
         
Section 3.7
Amendments
18
         
Section 3.8
Other Agreements
18
         
Section 3.9
Distributions
18
         
Section 3.10
Reservation of Shares
18
         
Section 3.11
Transfer Agent
19
         
Section 3.12
Disposition of Assets
19
         
Section 3.13
Reporting Status
19
         
Section 3.14
Disclosure of Transaction
19


 
i

--------------------------------------------------------------------------------

 
 

 
Section 3.15
Disclosure of Material Information
20
         
Section 3.16
Pledge of Securities
20
         
Section 3.17
Lock-Up Agreements
20
         
Section 3.18
DTC
20
         
Section 3.19
Sarbanes-Oxley Act
20
         
Section 3.20
No Integrated Offerings
20
         
Section 3.21
No Commissions in Connection with Conversion of Preferred Shares
21
         
Section 3.22
No Manipulation of Price
21
         
Section 3.23
Subsequent Financings
21
       
ARTICLE IV CONDITIONS
23
     
Section 4.1
Conditions Precedent to the Obligation of the Company to Sell the Units
23
         
Section 4.2
Conditions Precedent to the Obligation of the Purchasers to Purchase the Units
23
       
ARTICLE V Stock Certificate Legend
26
     
Section 5.1
Legend
26
       
ARTICLE VI Indemnification
27
     
Section 6.1
General Indemnity
27
         
Section 6.2
Indemnification Procedure
28
       
ARTICLE VII Miscellaneous
29
     
Section 7.1
Fees and Expenses
29
         
Section 7.2
Specific Enforcement, Consent to Jurisdiction
29
         
Section 7.3
Entire Agreement; Amendment
30
         
Section 7.4
Notices
30
         
Section 7.5
Waivers
31


 
ii

--------------------------------------------------------------------------------

 



 
Section 7.6
Headings
31
         
Section 7.7
Successors and Assigns
31
         
Section 7.8
No Third Party Beneficiaries
32
         
Section 7.9
Governing Law
32
         
Section 7.10
Survival
32
         
Section 7.11
Counterparts
32
         
Section 7.12
Publicity
32
         
Section 7.13
Severability
32
         
Section 7.14
Further Assurances
32
         
Section 7.15
Currency
33
         
Section 7.16
Termination
33



EXHIBIT LIST
 
Exhibit A
List of Purchasers
       
Exhibit B
Definition of Accredited Investor
       
Exhibit B-1
Accredited Investor Representations
       
Exhibit B-2
Non-US Persons Representations
       
Exhibit C
Form of Series A Preferred Stock Certificate of Designation
       
Exhibit D-1
Form of Series A Warrant
       
Exhibit D-2
Form of Series B Warrant
       
Exhibit E
Form of Registration Rights Agreement
       
Exhibit F
Form of Lock-up Agreement
       
Exhibit G
Form of Closing Escrow Agreement
       
Exhibit H
Form of Securities Escrow Agreement
 


 
iii

--------------------------------------------------------------------------------

 
 
Exhibit I
Irrevocable Transfer Agent Instructions
       
Exhibit J
Form of Opinion of Lionel Sawyer & Collins, Nevada Counsel
       
Exhibit K
Form of Opinion of Loeb & Loeb LLP, Securities Counsel
 


 
4

--------------------------------------------------------------------------------

 
 
SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of February
26, 2010 by and among Remediation Services, Inc., a Nevada corporation (the
“Company”), and each of the Purchasers whose names are set forth on Exhibit A
hereto (individually, a “Purchaser” and collectively, the “Purchasers”).
 
RECITALS
 
WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in accordance with and in reliance upon the exemption from securities
registration afforded by Section 4(2) of the Securities Act and/or Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “Commission”) under the Securities Act of 1933, as
amended (the “Securities Act”), or Regulation S (“Regulation S”) as promulgated
under the Securities Act; and
 
WHEREAS, the Company is offering units (the “Units”), each consisting of (i)
nine (9) shares of the Company’s 8% Series A Convertible Preferred Stock, par
value $0.001 per share (the “Preferred Shares”), initially convertible into nine
(9) shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock”) (subject to adjustment), (ii) one (1) share of Common Stock (the
“Common Shares”) and (iii) a Series A Warrant (the “Series A Warrant”) and
Series B Warrant (the “Series B Warrant” and, together with the Series A
Warrant, the “Warrants”), with each Warrant exercisable to purchase the number
of shares of Common Stock equal to twenty-five percent (25%) of the aggregate
number of shares of Common Stock underlying the Units and underlying the
Preferred Shares purchased by each Purchaser.
 
AGREEMENT
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:
 
ARTICLE I
 
Purchase and Sale of the Units
 
Section 1.1           Purchase and Sale of Units. Upon the following terms and
conditions, the Company is offering to each Purchaser the number of Units set
forth opposite such Purchaser’s name as Exhibit A hereto consisting of (i) nine
(9) Preferred Shares, initially convertible into nine (9) shares of Common Stock
(subject to adjustment), (ii) one (1) Common Share and (iii) a Series A Warrant
and a Series B Warrant. The designation, rights, preferences and other terms and
provisions of the Preferred Shares are set forth in the Series A Certificate of
Designation, substantially in the form attached hereto as Exhibit C (the “Series
A Certificate of Designation”).

 
 

--------------------------------------------------------------------------------

 
 
Section 1.2           Warrants. Each of the Purchasers shall be issued, as part
of the Units, a Series A Warrant and a Series B Warrant, each Warrant to
purchase the number of shares of Common Stock equal to twenty-five percent (25%)
of the aggregate number of shares of Common Stock underlying the Units and
underlying the Preferred Shares purchased by each Purchaser, as set forth
opposite such Purchaser’s name on Exhibit A hereto. The Series A Warrant, in
substantially the form attached hereto as Exhibit D-1, shall expire three (3)
years following the Closing Date, and have an initial exercise price of
$4.50.  The Series B Warrant, in substantially the form attached hereto as
Exhibit D-2, shall expire three (3) years following the Closing Date, and have
an initial exercise price of $5.75.
 
Section 1.3           Conversion and Warrant Shares. The Company has authorized
and has reserved and covenants to continue to reserve, free of preemptive rights
and other similar contractual rights of stockholders, a number of shares of
Common Stock equal to one hundred ten percent (110%) of the number of shares of
Common Stock as shall from time to time be sufficient to effect conversion of
all of the Preferred Shares and exercise of the Warrants then outstanding. Any
shares of Common Stock issuable upon conversion of the Preferred Shares and
exercise of the Warrants (and such shares when issued) are herein referred to as
the “Conversion Shares” and the “Warrant Shares”, respectively.  The Preferred
Shares, the Common Shares, the Conversion Shares and the Warrant Shares are
sometimes collectively referred to as the “Shares”.
 
Section 1.4           Purchase Price and Closing. Subject to the terms and
conditions hereof, the Company agrees to issue and sell to the Purchasers and,
in consideration of and in express reliance upon the representations,
warranties, covenants, terms and conditions of this Agreement, the Purchasers,
severally but not jointly, agree to purchase the Units for $35.00 per Unit (the
“Purchase Price”) for an aggregate purchase price of $20,000,000, provided,
however, that the Company, in its sole discretion, shall have the right to
increase the aggregate purchase price hereunder to up to $40,000,000.  Subject
to all conditions to closing have been satisfied or waived, the closing of the
purchase and sale of the Units shall take place at the offices of Loeb & Loeb,
LLP, 345 Park Avenue, New York, NY 10154 (the “Closing”) no later than February
26, 2010, which date may be extended for an additional 30 days at the sole
discretion of the Company (the “Closing Date”).  Subject to the terms and
conditions of this Agreement, at the Closing the Company shall deliver or cause
to be delivered to each Purchaser (x) certificates for the number of Common
Shares and Preferred Shares set forth opposite the name of such Purchaser on
Exhibit A hereto, (y) the Warrants to purchase such number of shares of Common
Stock as is set forth opposite the name of such Purchaser on Exhibit A attached
hereto, and (z) any other documents required to be delivered pursuant to Article
IV hereof.  At the time of the Closing, each Purchaser shall have delivered its
Purchase Price by wire transfer to the escrow account pursuant to the Closing
Escrow Agreement (as hereafter defined).  The Company may also, in its sole
discretion, terminate the offering and return the funds deposited in escrow, in
accordance with the Closing Escrow Agreement.
 
ARTICLE II
 
Representations and Warranties
 
Section 2.1           Representations and Warranties of the Company, non-PRC
Subsidiaries and the PRC Subsidiary.  The Company hereby represents and warrants
to the Purchasers on behalf of itself, its non-PRC Subsidiaries (as hereinafter
defined) and the PRC Subsidiary (as hereinafter defined), as of the date hereof
(except as set forth on the Schedule of Exceptions attached hereto with each
numbered Schedule corresponding to the section number herein), as follows:

 
2

--------------------------------------------------------------------------------

 
 
(a)           Organization, Good Standing and Power. Each of the Company, its
non-PRC Subsidiaries and the PRC Subsidiary is a corporation or other entity
duly incorporated or otherwise organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization (as
applicable) and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being
conducted.  Except as set forth on Schedule 2.1(a), each of the Company, its
non-PRC Subsidiaries and the PRC Subsidiary is duly qualified to do business and
is in good standing in every jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary except for
any jurisdiction(s) (alone or in the aggregate) in which the failure to be so
qualified will not have a Material Adverse Effect (as defined in Section 2.1(g)
hereof) on the Company’s consolidated financial condition.
 
(b)           Corporate Power; Authority and Enforcement. The Company has the
requisite corporate power and authority to enter into and perform this
Agreement, the Registration Rights Agreement in the form attached hereto as
Exhibit E (the “Registration Rights Agreement”), the Lock-Up Agreement (as
defined in Section 3.17 hereof) in the form attached hereto as Exhibit F, the
Closing Escrow Agreement by and among the Company, the Purchasers and the escrow
agent named therein, dated as of the date hereof, substantially in the form of
Exhibit G attached hereto (the “Closing Escrow Agreement”), the Securities
Escrow Agreement by and among the Company, the Purchasers, the Principal
Stockholder (as defined therein) and the escrow agent named therein, dated as of
the date hereof, substantially in the form of Exhibit H attached hereto (the
“Securities Escrow Agreement,” and together with the Closing Escrow Agreement
and the Securities Escrow Agreement, the “Escrow Agreements”), the Irrevocable
Transfer Agent Instructions (as defined in Section 3.11), the Series A
Certificate of Designation, and the Warrants (collectively, the “Transaction
Documents”), and to issue and sell the Units in accordance with the terms
hereof. The execution, delivery and performance of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly and validly authorized by all necessary corporate
action, and no further consent or authorization of the Company or its Board of
Directors or stockholders is required.  Each of the Transaction Documents
constitutes, or shall constitute when executed and delivered, a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.
 
(c)           Capitalization. The authorized capital stock of the Company and
the shares thereof currently issued and outstanding as of the date hereof is set
forth on Schedule 2.1(c) hereto.  All of the issued and outstanding shares of
the Common Stock have been duly and validly authorized. Except as contemplated
by the Transaction Documents or as set forth on Schedule 2.1(c) hereto:

 
3

--------------------------------------------------------------------------------

 
 
(i)           no shares of Common Stock are entitled to preemptive, conversion
or other rights and there are no outstanding options, warrants, scrip, rights to
subscribe to, call or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company;
 
(ii)          there are no contracts, commitments, understandings, or
arrangements by which the Company is or may become bound to issue additional
shares of  capital stock of the Company or options, securities or rights
convertible into shares of capital stock of the Company;
 
(iii)         the Company is not a party to any agreement granting registration
or anti-dilution rights to any person with respect to any of its equity or debt
securities; and
 
(iv)         the Company is not a party to, and it has no knowledge of, any
agreement restricting the voting or transfer of any shares of the capital stock
of the Company.
 
The offer and sale of all capital stock, convertible securities, rights,
warrants, or options of the Company issued prior to the Closing complied with
all applicable Federal and state securities laws.  The Company has furnished or
made available to the Purchasers true and correct copies of the Company’s
Articles of Incorporation, as amended and in effect on the date hereof (the
“Articles”), and the Company’s Bylaws, as amended and in effect on the date
hereof (the “Bylaws”).  Except as restricted under applicable federal, state,
local or foreign laws and regulations, the Articles, the Series A Certificate of
Designation or the Transaction Documents, or as set forth on Schedule 2.1 (c),
no written or oral contract, instrument, agreement, commitment, obligation, plan
or arrangement of the Company shall limit the payment of dividends on the
Company’s Preferred Shares, or its Common Stock.
 
(d)           Issuance of Shares. The Units, the Preferred Shares, the Common
Shares and the Warrants to be issued at the Closing have been duly authorized by
all necessary corporate action and the Preferred Shares, when paid for or issued
in accordance with the terms hereof, will be validly issued and outstanding,
fully paid and nonassessable and entitled to the rights and preferences set
forth in the Series A Certificate of Designation and, immediately after the
Closing, the Purchasers will be the record and beneficial owners of all of such
securities and have good and valid title to all of such securities, free and
clear of all encumbrances. When the Conversion Shares and the Warrant Shares are
issued in accordance with the terms of the Series A Certificate of Designation
and the Warrants, respectively, such Shares will be duly authorized by all
necessary corporate action and validly issued and outstanding, fully paid and
nonassessable, and the holders will be entitled to all rights accorded to a
holder of Common Stock and will be the record and beneficial owners of all of
such securities and have good and valid title to all of such securities, free
and clear of all encumbrances.

 
4

--------------------------------------------------------------------------------

 
 
(e)           Subsidiaries. Schedule 2.1(e) hereto sets forth each Subsidiary of
the Company, showing the jurisdiction of its incorporation or organization and
showing the percentage of ownership of each Subsidiary. There are no outstanding
preemptive, conversion or other rights, options, warrants or agreements granted
or issued by or binding upon any Subsidiary for the purchase or acquisition of
any shares of capital stock of any Subsidiary or any other securities
convertible into, exchangeable for or evidencing the rights to subscribe for any
shares of such capital stock. Neither the Company nor any Subsidiary is subject
to any obligation (contingent or otherwise) to repurchase or otherwise acquire
or retire any shares of the capital stock of any Subsidiary or any convertible
securities, rights, warrants or options of the type described in the preceding
sentence. Except as filed as exhibits to the Commission Documents (as defined
below), neither the Company nor any Subsidiary is party to, nor has any
knowledge of, any agreement restricting the voting or transfer of any shares of
the capital stock of any Subsidiary.  For the purposes of this Agreement,
“Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interests having ordinary voting
power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries. All of the
outstanding shares of capital stock of each Subsidiary has been duly authorized
and validly issued, and are fully paid and nonassessable.  For the purposes of
this Agreement, the “PRC Subsidiary” shall mean Beijing Jianxin Petrochemical
Engineering Co., Ltd., a Subsidiary incorporated under the laws of the People’s
Republic of China.
 
(f)           Commission Documents, Financial Statements. The Company has filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the Commission pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), including
material filed pursuant to Section 13(a) or 15(d) of the Exchange Act (all of
the foregoing including filings incorporated by reference therein being referred
to herein as the “Commission Documents”).  The Company has not provided to the
Purchasers any material non-public information or other information which,
according to applicable law, rule or regulation, was required to have been
disclosed publicly by the Company but which has not been so disclosed, other
than (i) with respect to the transactions contemplated by this Agreement, or
(ii) pursuant to a non-disclosure or confidentiality agreement signed by the
Purchasers.  At the time of the respective filings, the Form 10-K’s and the Form
10-Q’s complied in all material respects with the requirements of the Exchange
Act and the rules and regulations of the Commission promulgated thereunder and
other federal, state and local laws, rules and regulations applicable to such
documents.  As of their respective filing dates, none of the Form 10-K’s or Form
10-Q’s contained any untrue statement of a material fact; and none omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The financial statements of the Company included in the
Commission Documents (the “Financial Statements”) comply as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the Commission or other applicable rules and
regulations with respect thereto. The Financial Statements have been prepared in
accordance with United States generally accepted accounting principles (“GAAP”)
applied on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in the Financial Statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements), and fairly present in all
material respects the consolidated financial position of the Company as of the
dates thereof and the results of operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 
5

--------------------------------------------------------------------------------

 
 
(g)           No Material Adverse Effect. Since September 30, 2009, neither the
Company, the non-PRC Subsidiaries, nor the PRC Subsidiary has experienced or
suffered any Material Adverse Effect. For the purposes of this Agreement,
“Material Adverse Effect” means any material adverse effect on the business,
operations, properties, or financial condition of the Company, its non-PRC
Subsidiaries, the PRC Subsidiary, individually, or in the aggregate and/or any
condition, circumstance, or situation that would prohibit or otherwise
materially interfere with the ability of the Company to perform any of its
obligations under this Agreement in any material respect.
 
(h)           No Undisclosed Liabilities.  Other than as disclosed on Schedule
2.1(h) or set forth in the Commission Documents, to the knowledge of the
Company, neither the Company, the non-PRC Subsidiaries, nor the PRC Subsidiary
has any liabilities, obligations, claims or losses (whether liquidated or
unliquidated, secured or unsecured, absolute, accrued, contingent or otherwise)
other than those incurred in the ordinary course of the Company’s, the non-PRC
Subsidiaries’ and the PRC Subsidiary’ respective businesses since September 30,
2009 and those which, individually or in the aggregate, do not have a Material
Adverse Effect on the Company, the non-PRC Subsidiaries or the PRC Subsidiary.
 
(i)           No Undisclosed Events or Circumstances. To the Company’s
knowledge, no event or circumstance has occurred or exists with respect to the
Company, the non-PRC Subsidiaries or the PRC Subsidiary or their respective
businesses, properties, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed.
 
(j)           Indebtedness. The Financial Statements set forth all outstanding
secured and unsecured Indebtedness of the Company on a consolidated basis, or
for which the Company, the non-PRC Subsidiaries or the PRC Subsidiary have
commitments as of the date of Financial Statements or any subsequent period that
would require disclosure. For the purposes of this Agreement, “Indebtedness”
shall mean (a) any liabilities for borrowed money or amounts owed (other than
trade accounts payable incurred in the ordinary course of business), (b) all
guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same should be reflected in the
Company’s consolidated balance sheet (or the notes thereto), except guaranties
by endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) the present value of
any lease payments due under leases required to be capitalized in accordance
with GAAP.  Neither the Company, the non-PRC Subsidiaries nor the PRC Subsidiary
is in default with respect to any Indebtedness which, individually or in the
aggregate, would have a Material Adverse Effect.
 
(k)           Title to Assets. Each of the Company, the non-PRC Subsidiaries and
the PRC Subsidiary has good and marketable title to (i) all properties and
assets purportedly owned or used by them as reflected in the Financial
Statements, (ii) all properties and assets necessary for the conduct of their
business as currently conducted, and (iii) all of the real and personal property
reflected in the Financial Statements free and clear of any Lien. All leases are
valid and subsisting and in full force and effect.
 
(l)           Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or any other proceeding
pending or, to the knowledge of the Company, threatened against or involving the
Company, any Subsidiary or the PRC Subsidiary (i) which questions the validity
of this Agreement or any of the other Transaction Documents or the transactions
contemplated hereby or thereby or any action taken or to be taken pursuant
hereto or thereto or (ii) involving any of their respective properties or
assets.  To the knowledge of the Company, there are no outstanding orders,
judgments, injunctions, awards or decrees of any court, arbitrator or
governmental or regulatory body against the Company, the non-PRC Subsidiaries or
the PRC Subsidiary or any of their respective executive officers or directors in
their capacities as such.

 
6

--------------------------------------------------------------------------------

 
 
(m)           Compliance with Law.  The Company, the non-PRC Subsidiaries and
the PRC Subsidiary have all material franchises, permits, licenses, consents and
other governmental or regulatory authorizations and approvals necessary for the
conduct of their respective business as now being conducted by it unless the
failure to possess such franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
(n)           No Violation.  The business of the Company, the non-PRC
Subsidiaries and the PRC Subsidiary is not being conducted in violation of any
Federal, state, local or foreign governmental laws, or rules, regulations and
ordinances of any of any governmental entity, except for possible violations
which singularly or in the aggregate could not reasonably be expected to have a
Material Adverse Effect. The Company is not required under Federal, state, local
or foreign law, rule or regulation to obtain any consent, authorization or order
of, or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of its obligations under the
Transaction Documents, or issue and sell the Units, the Preferred Shares, the
Common Shares, the Warrants, the Conversion Shares and the Warrant Shares in
accordance with the terms hereof or thereof (other than (x) any consent,
authorization or order that has been obtained as of the date hereof, (y) any
filing or registration that has been made as of the date hereof or (z) any
filings which may be required to be made by the Company with the Commission or
state securities administrators subsequent to the Closing).
 
(o)           No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated herein and therein do not and will not (i) violate any
provision of the Articles or Bylaws, (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company is a
party or by which it or its properties or assets are bound, (iii) create or
impose a lien, mortgage, security interest, pledge, charge or encumbrance
(collectively, “Lien”) of any nature on any property of the Company under any
agreement or any commitment to which the Company is a party or by which the
Company is bound or by which any of its respective properties or assets are
bound, or (iv) result in a violation of any federal, state, local or foreign
statute, rule, regulation, order, judgment or decree (including Federal and
state securities laws and regulations) applicable to the Company or any of its
subsidiaries or by which any property or asset of the Company or any of its
subsidiaries are bound or affected, provided, however, that, excluded from the
foregoing in all cases are such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations as would not, individually or in the
aggregate, have a Material Adverse Effect.

 
7

--------------------------------------------------------------------------------

 
 
(p)           Taxes. Each of the Company, the non-PRC Subsidiaries and the PRC
Subsidiary, to the extent its applicable, has accurately prepared and filed all
federal, state and other tax returns required by law to be filed by it, has paid
or made provisions for the payment of all taxes shown to be due and all
additional assessments, and adequate provisions have been and are reflected in
the consolidated financial statements of the Company for all current taxes and
other charges to which the Company, the non-PRC Subsidiaries or the PRC
Subsidiary, if any, is subject and which are not currently due and payable. None
of the federal income tax returns of the Company have been audited by the
Internal Revenue Service. The Company has no knowledge of any additional
assessments, adjustments or contingent tax liability (whether federal, state or
foreign) of any nature whatsoever, whether pending or threatened against the
Company or any Subsidiary for any period, nor of any basis for any such
assessment, adjustment or contingency.
 
(q)           Certain Fees. Except as set forth on Schedule 2.1(q) hereto, no
brokers fees, finders fees or financial advisory fees or commissions will be
payable by the Company with respect to the transactions contemplated by this
Agreement and the other Transaction Documents.
 
(r)           Intentionally Omitted.
 
(s)           Intellectual Property. Each of the Company, the non-PRC
Subsidiaries and the PRC Subsidiary, owns or has the lawful right to use all
patents, trademarks, domain names (whether or not registered) and any patentable
improvements or copyrightable derivative works thereof, websites and
intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations, if any, and all rights with respect to
the foregoing, if any, which are necessary for the conduct of their respective
business as now conducted without any conflict with the rights of others, except
where the failure to so own or possess would not have a Material Adverse Effect.
 
(t)           Books and Record Internal Accounting Controls. Except as may have
otherwise been disclosed in the Commission Documents, the books and records of
the Company, the non-PRC Subsidiaries and the PRC Subsidiary accurately reflect
in all material respects the information relating to the business of the
Company, the non-PRC Subsidiaries and the PRC Subsidiary, the location and
collection of their assets, and the nature of all transactions giving rise to
the obligations or accounts receivable of the Company, the non-PRC Subsidiaries
or the PRC Subsidiary.  Except as disclosed on Schedule 2.1(t), the Company, the
non-PRC Subsidiaries and the PRC Subsidiary maintain a system of internal
accounting controls sufficient, in the judgment of the Company, to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate actions are taken with respect to any
differences.

 
8

--------------------------------------------------------------------------------

 
 
(u)           Material Agreements. Any and all written or oral contracts,
instruments, agreements, commitments, obligations, plans or arrangements, the
Company, the non-PRC Subsidiaries and the PRC Subsidiary is a party to, that a
copy of which would be required to be filed with the Commission as an exhibit to
a registration statement on Form S-1 (collectively, the “Material Agreements”)
if the Company or any Subsidiary were registering securities under the
Securities Act has previously been publicly filed with the Commission in the
Commission Documents.  Each of the Company, the non-PRC Subsidiaries and the PRC
Subsidiary has in all material respects performed all the obligations required
to be performed by them to date under the foregoing agreements, have received no
notice of default and are not in default under any Material Agreement now in
effect the result of which would cause a Material Adverse Effect.
 
(v)           Transactions with Affiliates. Except as set forth in the Financial
Statements or in the Commission Documents, there are no loans, leases,
agreements, contracts, royalty agreements, management contracts or arrangements
or other continuing transactions between (a) the Company or any Subsidiary on
the one hand, and (b) on the other hand, any officer, employee, consultant or
director of the Company, or any of non-PRC Subsidiaries, or any person owning
any capital stock of the Company or any Subsidiary or any member of the
immediate family of such officer, employee, consultant, director or stockholder
or any corporation or other entity controlled by such officer, employee,
consultant, director or stockholder, or a member of the immediate family of such
officer, employee, consultant, director or stockholder.
 
(w)           Securities Act of 1933. Assuming the accuracy of the
representations of the Purchasers set forth in Section 2.2 (d)-(i) hereof, the
Company has complied with all applicable federal and state securities laws in
connection with the offer, issuance and sale of the Units hereunder. Neither the
Company nor anyone acting on its behalf, directly or indirectly, has or will
sell, offer to sell or solicit offers to buy any of the Units, the Preferred
Shares, the Common Shares, the Warrants or similar securities to, or solicit
offers with respect thereto from, or enter into any preliminary conversations or
negotiations relating thereto with, any person, or has taken or will take any
action so as to bring the issuance and sale of any of the Units, the Preferred
Shares, the Common Shares and the Warrants in violation of the registration
provisions of the Securities Act and applicable state securities laws, and
neither the Company nor any of its affiliates, nor any person acting on its or
their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Securities Act) in
connection with the offer or sale of any of the Units, the Preferred Shares, the
Common Shares and the Warrants.
 
(x)           Governmental Approvals. Except for the filing of any notice prior
or subsequent to the Closing Date that may be required under applicable state
and/or Federal securities laws (which if required, shall be filed on a timely
basis), including the filing of a Form D and a registration statement or
statements pursuant to the Registration Rights Agreement, and the filing of the
Series A Certificate of Designation with the Secretary of State for the State of
Nevada, no authorization, consent, approval, license, exemption of, filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, is or will be necessary
for, or in connection with, the execution or delivery of the Units, the
Preferred Shares, the Common Shares and the Warrants, or for the performance by
the Company of its obligations under the Transaction Documents.

 
9

--------------------------------------------------------------------------------

 
 
(y)           Employees. Except as disclosed on Schedule 2.1(y), neither the
Company nor any Subsidiary has any collective bargaining arrangements covering
any of its employees.  Schedule 2.1(y) sets forth a list of the employment
contracts, agreements regarding proprietary information, non-competition
agreements, non-solicitation agreements, confidentiality agreement, or any other
similar contract or restrictive covenant, relating to the right of any officer,
employee or consultant to be employed or engaged by the Company. Since September
30, 2009, no officer, consultant or key employee of the Company or any
Subsidiary whose termination, either individually or in the aggregate, would
have a Material Adverse Effect, has terminated or, to the knowledge of the
Company, has any present intention of terminating his or her employment or
engagement with the Company or any Subsidiary.
 
(z)           Absence of Certain Developments. Except as disclosed on Schedule
2.1(z), since September 30, 2009, neither the Company, the non-PRC Subsidiaries,
nor the PRC Subsidiary have:
 
 (i)          issued any stock, bonds or other corporate securities or any
rights, options or warrants with respect thereto;
 
 (ii)         borrowed any amount or incurred or become subject to any
liabilities (absolute or contingent) except current liabilities incurred in the
ordinary course of business which are comparable in nature and amount to the
current liabilities incurred in the ordinary course of business during the
comparable portion of its prior fiscal year, as adjusted to reflect the current
nature and volume of the Company’s or such Subsidiary’s business;
 
 (iii)        discharged or satisfied any lien or encumbrance or paid any
obligation or liability (absolute or contingent), other than current liabilities
paid in the ordinary course of business;
 
 (iv)        declared or made any payment or distribution of cash or other
property to stockholders with respect to its stock, or purchased or redeemed, or
made any agreements so to purchase or redeem, any shares of its capital stock;
 
 (v)         sold, assigned or transferred any other tangible assets, or
canceled any debts or claims, except in the ordinary course of business;
 
 (vi)        sold, assigned or transferred any patent rights, trademarks, trade
names, copyrights, trade secrets or other intangible assets or intellectual
property rights, or disclosed any proprietary confidential information to any
person except to customers in the ordinary course of business or to the
Purchasers or their representatives;
 
 (vii)       suffered any substantial losses or waived any rights of material
value, whether or not in the ordinary course of business, or suffered the loss
of any material amount of prospective business;
 
 (viii)      made any changes in employee compensation except in the ordinary
course of business and consistent with past practices;
 
 (ix)         made capital expenditures or commitments therefor that aggregate
in excess of $50,000;

 
10

--------------------------------------------------------------------------------

 
 
 (x)          entered into any other transaction other than in the ordinary
course of business, or entered into any other material transaction, whether or
not in the ordinary course of business;
 
 (xi)         made charitable contributions or pledges in excess of $10,000;
 
 (xii)        suffered any material damage, destruction or casualty loss,
whether or not covered by insurance;
 
 (xiii)       experienced any material problems with labor or management in
connection with the terms and conditions of their employment;
 
 (xiv)       effected any two or more events of the foregoing kind which in the
aggregate would be material to the Company or its subsidiaries; or
 
 (xv)        entered into an agreement, written or otherwise, to take any of the
foregoing actions.
 
(aa)         Public Utility Holding Company Act; Investment Company Act and U.S.
Real Property Holding Corporation Status. The Company is not a “holding company”
or a “public utility company” as such terms are defined in the Public Utility
Holding Company Act of 1935, as amended. The Company is not, and as a result of
and immediately upon the Closing will not be, an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.  The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended.
 
(bb)        ERISA. No liability to the Pension Benefit Guaranty Corporation has
been incurred with respect to any Plan (as defined below) by the Company or any
of its subsidiaries which is or would be materially adverse to the Company and
its subsidiaries. The execution and delivery of this Agreement and the other
Transaction Documents and the issuance and sale of the Units, the Preferred
Shares, the Common Shares and the Warrants will not involve any transaction
which is subject to the prohibitions of Section 406 of ERISA or in connection
with which a tax could be imposed pursuant to Section 4975 of the Internal
Revenue Code of 1986, as amended, provided, that, if any of the Purchasers, or
any person or entity that owns a beneficial interest in any of the Purchasers,
is an “employee pension benefit plan” (within the meaning of Section 3(2) of
ERISA) with respect to which the Company is a “party in interest” (within the
meaning of Section 3(14) of ERISA), the requirements of Sections 407(d)(5) and
408(e) of ERISA, if applicable, are met. As used in this Section 2.1(bb), the
term “Plan” shall mean an “employee pension benefit plan” (as defined in Section
3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by the Company or any Subsidiary or by any
trade or business, whether or not incorporated, which, together with the Company
or any Subsidiary, is under common control, as described in Section 414(b) or
(c) of the Code.

 
11

--------------------------------------------------------------------------------

 
 
(cc)         No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offering of the Shares
pursuant to this Agreement to be integrated with prior offerings by the Company
for purposes of the Securities Act which would prevent the Company from selling
the Shares pursuant to Rule 506 under the Securities Act, nor will the Company
or any of its affiliates take any action or steps that would cause the offering
of the Shares to be integrated with other offerings. The Company does not have
any registration statement pending before the Commission or currently under the
Commission’s review and since July 1, 2009, other than as contemplated under the
Transaction Documents, the Company has not offered or sold any of its equity
securities or debt securities convertible into shares of Common Stock.
 
(dd)         Sarbanes-Oxley Act. The Company is in compliance with the
applicable provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”), and the rules and regulations promulgated thereunder, that are effective
and for which compliance by the Company is required as of the date hereof.
 
(ee)         Additional PRC Subsidiary’s Representations and Warranties.
 
 (i)           Schedule 2.1(ee) hereto sets forth the PRC Subsidiary. All
material consents, approvals, authorizations or licenses requisite under PRC law
for the due and proper establishment and operation of the PRC Subsidiary have
been duly obtained from the relevant PRC governmental authorities and are in
full force and effect.
 
 (ii)           All filings and registrations with the PRC governmental
authorities required in respect of the PRC Subsidiary and its capital structure
and operations including, without limitation, to the extent applicable, tax
bureau and customs authorities, have been duly completed in accordance with the
relevant PRC rules and regulations, except where the failure to complete such
filings and registrations does not, and would not, individually or in the
aggregate, have a Material Adverse Effect.
 
 (iii)           Neither the Company, the non-PRC Subsidiaries, nor the PRC
Subsidiary or affiliated entity is in receipt of any letter or notice from any
relevant PRC governmental or quasi-governmental authority notifying it of the
revocation, or otherwise questioning the validity, of any licenses or
qualifications issued to it or any subsidy granted to it by any PRC governmental
authority, or the need for compliance or remedial actions in respect of the
activities carried out by the Company or such Subsidiary.
 
 (iv)           The PRC Subsidiary has conducted its business activities within
its permitted scope of business or has otherwise operated its businesses in
compliance with all relevant legal requirements and with all requisite licenses
and approvals granted by competent PRC governmental authorities other than such
non-compliance that do not, and would not, individually or in the aggregate,
have a Material Adverse Effect. As to licenses, approvals and government grants
and concessions requisite or material for the conduct of any part of the PRC
Subsidiary’ business which is subject to periodic renewal, neither the Company,
the non-PRC Subsidiaries, nor the PRC Subsidiary has any knowledge of any
grounds on which such requisite renewals will not be granted by the relevant PRC
governmental authorities.

 
12

--------------------------------------------------------------------------------

 
 
 (v)           Except as disclosed in Schedule 2.1(ee), the PRC Subsidiary has
complied with all applicable PRC laws and regulations in all material respects,
including without limitation, laws and regulations pertaining to welfare fund
contributions, social benefits, medical benefits, insurance, retirement
benefits, pensions or the like.
 
(ff)          No Additional Agreements.  Neither the Company nor any of its
affiliates has any agreement or understanding with any Purchaser with respect to
the transactions contemplated by the Transaction Documents other than as
specified in the Transaction Documents.
 
(gg)        Foreign Corrupt Practices Act.  Neither the Company, the non-PRC
Subsidiaries, the PRC Subsidiary, nor to the knowledge of the Company, the
non-PRC Subsidiaries, the PRC Subsidiary, any agent or other person acting on
behalf of the Company, the non-PRC Subsidiaries or the PRC Subsidiary, has,
directly or indirectly, (i) used any funds, or will use any proceeds from the
sale of the Units, for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity, (ii) made
any unlawful payment to foreign or domestic government officials or employees or
to any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company, or any
Subsidiary of the Company (or made by any Person acting on their behalf of which
the Company is aware) or any members of their respective management which is in
violation of any applicable law, or (iv) has violated in any material respect
any provision of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder which was applicable to the Company or any of
its non-PRC Subsidiaries.
 
(hh)        PFIC.  None of the Company or any of its non-PRC Subsidiaries is or
intends to become a “passive foreign investment company” within the meaning of
Section 1297 of the U.S. Internal Revenue Code of 1986, as amended.
 
(ii)           OFAC. None of the Company or any of its non-PRC Subsidiaries nor,
to the knowledge of the Company, any director, officer, agent, employee,
affiliate or person acting on behalf of any of the Company or any of its non-PRC
Subsidiaries, is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the sale of the
Units, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person or entity, towards any sales
or operations in Cuba, Iran, Syria, Sudan, Myanmar or any other country
sanctioned by OFAC or for the purpose of financing the activities of any Person
currently subject to any U.S. sanctions administered by OFAC.
 
(jj)           Money Laundering Laws. The operations of each of the Company, the
non-PRC Subsidiaries and the PRC Subsidiary have been conducted at all times in
compliance with the money laundering requirements of all applicable governmental
authorities and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental authority (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental authority or any arbitrator involving any of the Company, the
non-PRC Subsidiaries or the PRC Subsidiary with respect to the Money Laundering
Laws is pending or, to the best knowledge of the Company, threatened.

 
13

--------------------------------------------------------------------------------

 
 
Section 2.2            Representations and Warranties of the Purchasers. Each
Purchaser hereby makes the following representations and warranties to the
Company as of the date hereof, with respect solely to itself and not with
respect to any other Purchaser:
 
(a)           Organization and Good Standing of the Purchasers. If the Purchaser
is an entity, such Purchaser is a corporation, partnership or limited liability
company duly incorporated or organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization.
 
(b)           Authorization and Power. Each Purchaser has the requisite power
and authority to enter into and perform this Agreement and each of the other
Transaction Documents to which such Purchaser is a party and to purchase the
Units, consisting of the Preferred Shares, the Common Shares and Warrants, being
sold to it hereunder. The execution, delivery and performance of this Agreement
and each of the other Transaction Documents to which such Purchaser is a party
by such Purchaser and the consummation by it of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate,
partnership or limited liability company action, and no further consent or
authorization of such Purchaser or its Board of Directors, stockholders,
partners, members, or managers, as the case may be, is required. This Agreement
and each of the other Transaction Documents to which such Purchaser is a party
has been duly authorized, executed and delivered by such Purchaser and
constitutes, or shall constitute when executed and delivered, a valid and
binding obligation of such Purchaser enforceable against such Purchaser in
accordance with the terms hereof.
 
(c)           No Conflicts. The execution, delivery and performance of this
Agreement and each of the other Transaction Documents to which such Purchaser is
a party and the consummation by such Purchaser of the transactions contemplated
hereby and thereby or relating hereto do not and will not (i) result in a
violation of such Purchaser’s charter documents, bylaws, operating agreement,
partnership agreement or other organizational documents or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any agreement, indenture or
instrument or obligation to which such Purchaser is a party or by which its
properties or assets are bound, or result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Purchaser or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on such Purchaser). Such Purchaser is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement or any other
Transaction Document to which such Purchaser is a party or to purchase the
Units, Preferred Shares, Common Shares or acquire the Warrants in accordance
with the terms hereof, provided, that for purposes of the representation made in
this sentence, such Purchaser is assuming and relying upon the accuracy of the
relevant representations and agreements of the Company herein.
 
(d)           Status of Purchasers. Each Purchaser is an “accredited investor”
as defined in Regulation D, or a “non-US person” as defined in Regulation S.
Such Purchaser is not required to be registered as a broker-dealer under Section
15 of the Exchange Act and such Purchaser is not a broker-dealer, nor an
affiliate of a broker-dealer.

 
14

--------------------------------------------------------------------------------

 
 
(e)            Acquisition for Investment. Each Purchaser is acquiring the
Units, and the underlying Preferred Shares, Common Shares and the Warrants
solely for its own account for the purpose of investment and not with a view to
or for sale in connection with a distribution. The Purchaser does not have a
present intention to sell the Units, Preferred Shares, Common Shares or the
Warrants, nor a present arrangement (whether or not legally binding) or
intention to effect any distribution of the Units, Preferred Shares, Common
Shares or the Warrants to or through any person or entity; provided, however,
that by making the representations herein and subject to Section 2.2(h) below,
such Purchaser does not agree to hold the Units, Preferred Shares, Common Shares
or the Warrants for any minimum or other specific term and reserves the right to
dispose of the Units, Preferred Shares, Common Shares or the Warrants at any
time in accordance with Federal and state securities laws applicable to such
disposition. Each Purchaser acknowledges that it is able to bear the financial
risks associated with an investment in the Units, Preferred Shares, Common
Shares and the Warrants and that it has been given full access to such records
of the Company, the non-PRC Subsidiaries and the PRC Subsidiary and to the
officers of the Company, the non-PRC Subsidiaries and the PRC Subsidiary and
received such information as it has deemed necessary or appropriate to conduct
its due diligence investigation and has sufficient knowledge and experience in
investing in companies similar to the Company in terms of the Company’s stage of
development so as to be able to evaluate the risks and merits of its investment
in the Company. Each Purchaser further acknowledges that such Purchaser
understands the risks of investing in companies domiciled and/or which operate
primarily in the PRC and that the purchase of the Units, Preferred Shares,
Common Shares and Warrants involves substantial risks.
 
(f)            Additional Representations and Warranties of Accredited
Investors.  Each Purchaser indicating that such Purchaser is an Accredited
Investor on its signature page to this Agreement, severally and not jointly,
further makes the representations and warranties to the Company set forth on
Exhibit B-1.
 
(g)            Additional Representations and Warranties of Non-U.S.
Persons.  Each Purchaser indicating that it is not a U.S. person on its
signature page to this Agreement, severally and not jointly, further makes the
representations and warranties to the Company set forth on Exhibit B-2.
 
(h)            Opportunities for Additional Information. Each Purchaser
acknowledges that such Purchaser has had the opportunity to ask questions of and
receive answers from, or obtain additional information from, the executive
officers of the Company concerning the financial and other affairs of the
Company.
 
(i)            No General Solicitation. Each Purchaser acknowledges that the
Units were not offered to such Purchaser by means of any form of general or
public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media, or broadcast over television or radio, or (ii) any seminar or meeting to
which such Purchaser was invited by any of the foregoing means of
communications.

 
15

--------------------------------------------------------------------------------

 
 
(j)            Rule 144. Such Purchaser understands that the Shares must be held
indefinitely unless such Shares are registered under the Securities Act or an
exemption from registration is available. Such Purchaser acknowledges that such
Purchaser is familiar with Rule 144, of the rules and regulations of the
Commission, as amended, promulgated pursuant to the Securities Act (“Rule 144”),
and that such person has been advised that Rule 144 permits resales only under
certain circumstances. Such Purchaser understands that to the extent that Rule
144 is not available, such Purchaser will be unable to sell any Shares without
either registration under the Securities Act or the existence of another
exemption from such registration requirement.
 
(k)           General. Such Purchaser understands that the Units are being
offered and sold in reliance on a transactional exemption from the registration
requirements of Federal and state securities laws and the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the applicability of such exemptions and the suitability of such
Purchaser to acquire the Units.
 
(l)            Independent Investment. Except as may be disclosed in any filings
with the Commission by the Purchasers under Section 13 and/or Section 16 of the
Exchange Act, no Purchaser has agreed to act with any other Purchaser for the
purpose of acquiring, holding, voting or disposing of the Shares purchased
hereunder for purposes of Section 13(d) under the Exchange Act, and each
Purchaser is acting independently with respect to its investment in the Shares.
 
(m)          Brokers. Other than Tripoint Global Equities and selected dealers
of Tripoint Global Equities, no Purchaser has any knowledge of any brokerage or
finder’s fees or commissions that are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other person or entity with respect to the transactions
contemplated by this Agreement.
 
(n)           Confidential Information.  Each Purchaser agrees that such
Purchaser and its employees, agents and representatives will keep confidential
and will not disclose, divulge or use (other than for purposes of monitoring its
investment in the Company) any confidential information which such Purchaser may
obtain from the Company pursuant to financial statements, reports and other
materials submitted by the Company to such Purchaser pursuant to this Agreement,
unless such information is known to the public through no fault of such
Purchaser or his or its employees or representatives; provided, however, that a
Purchaser may disclose such information (i) to its attorneys, accountants and
other professionals in connection with their representation of such Purchaser in
connection with such Purchaser’s investment in the Company, (ii) to any
prospective permitted transferee of the Shares, so long as the prospective
transferee agrees to be bound by the provisions of this Section 2.2(n), or (iii)
to any general partner or affiliate of such Purchaser.
 
ARTICLE III
 
Covenants
 
The Company covenants with each of the Purchasers as follows, which covenants
are for the benefit of the Purchasers and their permitted assignees (as defined
herein).

 
16

--------------------------------------------------------------------------------

 
 
Section 3.1            Securities Compliance. The Company shall notify the
Commission in accordance with its rules and regulations, of the transactions
contemplated by any of the Transaction Documents, including filing a Form D with
respect to the Units, the Preferred Shares, Common Shares, Warrants, the
Conversion Shares and Warrant Shares as required under Regulation D and
applicable “blue sky” laws, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Units, the Preferred Shares,
the Common Shares, the Warrants, Conversion Shares and the Warrant Shares to the
Purchasers or subsequent holders.
 
Section 3.2            Registration and Listing. The Company shall (a) comply in
all respects with its reporting and filing obligations under the Exchange Act,
(b) comply with all requirements related to any registration statement filed
pursuant to the Registration Rights Agreement, and (c) not take any action or
file any document (whether or not permitted by the Securities Act or the rules
promulgated thereunder) to terminate or suspend such registration or to
terminate or suspend its reporting and filing obligations under the Exchange Act
or Securities Act except as permitted under the Transaction Documents. Subject
to the terms of the Transaction Documents, the Company further covenants that it
will take such further action as the Purchasers may reasonably request, all to
the extent required from time to time to enable the Purchasers to sell the
Shares without registration under the Securities Act within the limitation of
the exemptions provided by Rule 144 promulgated under the Securities Act, as
amended.
 
Section 3.3            Intentionally Omitted.
 
Section 3.4            Compliance with Laws. The Company shall comply, and cause
each Subsidiary to comply in all respects, with all applicable laws, rules,
regulations and orders, except for such non-compliance which singularly or in
the aggregate could not reasonably be expected to have a Material Adverse
Effect. .
 
Section 3.5            Keeping of Records and Books of Account. The Company
shall keep and cause each Subsidiary and each PRC Subsidiary to keep adequate
records and books of account, in which complete entries will be made in
accordance with GAAP consistently applied, reflecting all financial transactions
of the Company, the non-PRC Subsidiaries and the PRC Subsidiary, and in which,
for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.
 
Section 3.6            Reporting Requirements. If the Commission ceases making
periodic reports filed under the Exchange Act available via the IDEA system,
then at a Purchaser’s request the Company shall furnish the following to such
Purchaser so long as such Purchaser shall beneficially own any Shares:
 
(a)           Quarterly Reports filed with the Commission on Form 10-Q as soon
as practicable after the document is filed with the Commission, and in any event
within five (5) business days after the document is filed with the Commission;

 
17

--------------------------------------------------------------------------------

 
 
(b)           Annual Reports filed with the Commission on Form 10-K as soon as
practicable after the document is filed with the Commission, and in any event
within five (5) business days after the document is filed with the Commission;
and
 
(c)           Copies of all notices and information, including without
limitation notices and proxy statements in connection with any meetings, that
are provided to holders of shares of Common Stock, contemporaneously with the
delivery of such notices or information to such holders of Common Stock.
 
Section 3.7           Amendments. The Company shall not amend or waive any
provision of the Articles or Bylaws of the Company in any way that would
adversely affect the liquidation preferences, dividends rights, conversion
rights, voting rights or redemption rights of the Preferred Shares; provided,
however, that while the Preferred Shares are outstanding, any creation and
issuance of another series of Junior Stock (as defined in the Series A
Certificate of Designation) shall not be deemed to materially and adversely
affect such rights, preferences or privileges.
 
Section 3.8            Other Agreements. The Company shall not enter into any
agreement the terms of which would restrict or impair the ability of the Company
to perform its obligations under any Transaction Document.
 
Section 3.9            Distributions. So long as any Preferred Shares remain
outstanding, the Company agrees that it shall not declare or pay any dividends
or make any distributions to any holder(s) of Common Stock unless such dividends
or distributions are also simultaneously paid or made to the holders of the
Preferred Shares on an as-converted basis.
 
Section 3.10          Reservation of Shares. So long as any of the Preferred
Shares or Warrants remain outstanding, the Company shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance, no less than one hundred ten percent (110%) of the aggregate number of
shares of Common Stock needed to provide for the issuance of the Conversion
Shares and the Warrant Shares.

 
18

--------------------------------------------------------------------------------

 
 
Section 3.11          Transfer Agent.  The Company has engaged the transfer
agent and registrar listed on Schedule 3.11 hereto (the “Transfer Agent”) with
respect to its Common Stock, who is DTC and DWAC eligible and who will
recognize, execute and honor the Irrevocable Transfer Agent Instructions (as
defined below).  As a condition to Closing, the Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates, registered in the name of each Purchaser or its respective
nominee(s), for the Conversion Shares and the Warrant Shares in such amounts as
specified from time to time by each Purchaser to the Company upon conversion of
the Preferred Shares or exercise of the Warrants in the form of Exhibit I
attached hereto (the “Irrevocable Transfer Agent Instructions”). Prior to
registration of the Conversion Shares and the Warrant Shares under the
Securities Act, all such certificates shall bear the restrictive legend
specified in Section 5.1 of this Agreement. The Company warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 3.11 will be given by the Company to its transfer agent with
respect to the Conversion Shares and Warrant Shares and that the Shares shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement, in compliance with applicable law and
the Registration Rights Agreement. If a Purchaser provides the Company with an
opinion of counsel, in a generally acceptable form, to the effect that a public
sale, assignment or transfer of the Shares may be made without registration
under the Securities Act or the Purchaser provides the Company with reasonable
assurances that such Shares can be sold pursuant to Rule 144 without any
restriction as to the number of securities acquired as of a particular date that
can then be immediately sold, the Company shall permit the transfer, and, in the
case of the Conversion Shares and the Warrant Shares, promptly instruct its
transfer agent to issue one or more certificates in such name and in such
denominations as specified by such Purchaser and without any restrictive legend.
The Company acknowledges that a breach by it of its obligations under this
Section 3.11 will cause irreparable harm to the Purchasers by vitiating the
intent and purpose of the transaction contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 3.11 will be inadequate and agrees, in the event of a breach
or threatened breach by the Company of the provisions of this Section 3.11, that
the Purchasers shall be entitled, in addition to all other available remedies,
to an order and/or injunction restraining any breach and requiring immediate
issuance and transfer, without the necessity of showing economic loss and
without any bond or other security being required.
 
Section 3.12          Disposition of Assets. So long as any Preferred Shares
remain outstanding, neither the Company nor any Subsidiary shall sell, transfer
or otherwise dispose of any of its material properties, assets and rights
including, without limitation, its software and intellectual property, to any
person except for (i) sales to customers in the ordinary course of business (ii)
sales or transfers between the Company, the non-PRC Subsidiaries and the PRC
Subsidiary, or (iii) otherwise with the prior written consent of the holders of
a majority of the Preferred Shares then outstanding.
 
Section 3.13          Reporting Status. So long as a Purchaser beneficially owns
any of the Shares, the Company shall timely file all reports required to be
filed with the Commission pursuant to the Exchange Act, and the Company shall
not terminate its status as an issuer required to file reports under the
Exchange Act even if the Exchange Act or the rules and regulations thereunder
would permit such termination.
 
Section 3.14          Disclosure of Transaction. The Company shall issue a press
release describing the material terms of the transactions contemplated hereby
(the “Press Release”) as soon as practicable after the Closing but in no event
later than 9:00 A.M. Eastern Time on the first Business Day following the
Closing. The Company shall also file with the Commission, the Form 8-K
describing the material terms of the transactions contemplated hereby (and
attaching as exhibits thereto this Agreement, the Registration Rights Agreement,
the Series A Certificate of Designation, the form of Lock-Up Agreement, the
Securities Escrow Agreement, the form of each series of Warrant and the Press
Release) within four (4) Business Days following the Closing Date.  The Press
Release and Form 8-K shall be subject to prior review and comment by counsel for
the Purchasers. “Business Day” means any day during which the NYSE AMEX (“AMEX”)
(or other principal exchange) shall be open for trading.

 
19

--------------------------------------------------------------------------------

 
 
Section 3.15          Disclosure of Material Information. The Company, the
non-PRC Subsidiaries and the PRC Subsidiary covenant and agree that neither it
nor any other person acting on its or their behalf has provided or, from and
after the filing of the Press Release, will provide any Purchaser or its agents
or counsel with any information that the Company believes constitutes material
non-public information (other than with respect to the transactions contemplated
by this Agreement), unless prior thereto such Purchaser shall have executed a
specific written agreement regarding the confidentiality and use of such
information.  The Company understands and confirms that each Purchaser shall be
relying on the foregoing covenants in effecting transactions in securities of
the Company.  At the time of the filing of the Press Release, no Purchaser shall
be in possession of any material, nonpublic information received from the
Company, any of its subsidiaries or any of its respective officers, directors,
employees or agents, that is not disclosed in the Press Release.  The Company
shall not disclose the identity of any Purchaser in any filing with the
Commission except as required by the rules and regulations of the Commission
thereunder.  In the event of a breach of the foregoing covenant by the Company,
any of its subsidiaries, or any of its or their respective officers, directors,
employees and agents, in addition to any other remedy provided herein or in the
Transaction Documents, a Purchaser may notify the Company, and the Company shall
make public disclosure of such material nonpublic information within two (2)
trading days of such notification.
 
Section 3.16          Pledge of Securities. The Company acknowledges and agrees
that the Shares may be pledged by a Purchaser in connection with a bona fide
margin agreement or other loan or financing arrangement that is secured by the
Common Stock. The pledge of Common Stock shall not be deemed to be a transfer,
sale or assignment of the Common Stock hereunder, and no Purchaser effecting a
pledge of Common Stock shall be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant to this Agreement
or any other Transaction Document; provided, that a Purchaser and its pledgee
shall be required to comply with the provisions of Article V hereof in order to
effect a sale, transfer or assignment of Common Stock to such pledgee. At a
Purchaser’s expense, the Company hereby agrees to execute and deliver such
documentation as a pledgee of the Common Stock may reasonably request in
connection with a pledge of the Common Stock to such pledgee by a Purchaser, in
accordance with applicable laws relating to the transfer of the securities.
 
Section 3.17          Lock-Up Agreements. The persons listed on Schedule 3.17
attached hereto shall be subject to the terms and provisions of the Lock-Up
Agreement (the “Lock-Up Agreement”), which shall provide the manner in which
certain stockholders of the Company may sell, transfer or dispose of their
shares of Common Stock.
 
Section 3.18          DTC. Not later than the effective date of the Registration
Statement (as defined in the Registration Rights Agreement), the Company shall
cause its Common Stock to be eligible for transfer with its transfer agent
pursuant to the Depository Trust Company Automated Securities Transfer Program.
 
Section 3.19          Sarbanes-Oxley Act. The Company shall be in compliance
with the applicable provisions of the Sarbanes-Oxley Act of 2002, and the rules
and regulations promulgated thereunder, as required under such Act.
 
Section 3.20          No Integrated Offerings. The Company shall not make any
offers or sales of any security (other than the securities being offered or sold
hereunder) under circumstances that would require registration of the securities
being offered or sold hereunder under the Securities Act.

 
20

--------------------------------------------------------------------------------

 
 
Section 3.21          No Commissions in Connection with Conversion of Preferred
Shares. In connection with the conversion of the Preferred Shares into
Conversion Shares, neither the Company nor any person acting on its behalf will
take any action that would result in the Conversion Shares being exchanged by
the Company other than with the then existing holders of the Preferred Shares
exclusively where no commission or other remuneration is paid or given directly
or indirectly for soliciting the exchange in compliance with Section 3(a)(9) of
the Securities Act.
 
Section 3.22          No Manipulation of Price.  The Company will not take,
directly or indirectly, any action designed to cause or result in, or that has
constituted or might reasonably be expected to constitute, the stabilization or
manipulation of the price of any securities of the Company.
 
Section 3.23          Subsequent Financings.
 
(a)           So long as a Purchaser owns at least ten percent (10%) of the
total number of Preferred Shares such Purchaser purchased on the date of this
Agreement (an “Eligible Purchaser”), the Company covenants and agrees to
promptly notify in writing (a "Rights Notice") the Eligible Purchasers of the
terms and conditions of any proposed offer or sale to, or exchange with (or
other type of distribution to) any third party (a “Subsequent Financing”), of
Common Stock or any debt or equity securities convertible, exercisable or
exchangeable into Common Stock; provided, however, prior to delivering to each
Eligible Purchaser a Rights Notice, the Company shall first deliver to each
Eligible Purchaser a written notice of its intention to effect a Subsequent
Financing (“Pre-Notice”) within three (3) Business Days of receiving an
applicable offer, which Pre-Notice shall ask such Eligible Purchaser if it wants
to review the details of such financing.  Upon the request of an
Eligible  Purchaser, and only upon a request by such Eligible Purchaser within
three (3) Business Days of receipt of a Pre-Notice, the Company shall promptly,
but no later than two (2) Business Days after such request, deliver a Rights
Notice to such Eligible Purchaser.  The Rights Notice shall describe, in
reasonable detail, the proposed Subsequent Financing, the names and investment
amounts of all investors participating in the Subsequent Financing (if known),
the proposed closing date of the Subsequent Financing, which shall be no earlier
than ten (10) Business Days from the date of the Rights Notice, and all of the
terms and conditions thereof and proposed definitive documentation to be entered
into in connection therewith.  The Rights Notice shall provide each Eligible
Purchaser an option (the “Rights Option”) during the ten (10) Business Days
following delivery of the Rights Notice (the “Option Period”) to inform the
Company whether such Eligible Purchaser will purchase up to its pro rata portion
of all or a portion of the securities being offered in such Subsequent Financing
on the same, absolute terms and conditions as contemplated by such Subsequent
Financing, provided that, the amount of such purchase shall not exceed such
Eligible Purchaser’s Purchase Price hereunder except as allowed by the following
sentence.  If any Eligible Purchaser elects not to participate in such
Subsequent Financing, the other Eligible Purchasers may participate on a
pro-rata basis so long as such participation in the aggregate does not exceed
the total Purchase Price hereunder.  For purposes of this Section, all
references to “pro rata” means, for any Eligible Purchaser electing to
participate in such Subsequent Financing, the percentage obtained by dividing
(x) the number of Preferred Shares purchased by such Eligible Purchaser at the
Closing by (y) the total number of all of the Preferred Shares purchased by all
of the participating Eligible Purchasers at the Closing.  Delivery of any Rights
Notice constitutes a representation and warranty by the Company that there are
no other material terms and conditions, arrangements, agreements or otherwise
except for those disclosed in the Rights Notice, to provide additional
compensation to any party participating in any proposed Subsequent Financing,
including, but not limited to, additional compensation based on changes in the
Purchase Price or any type of reset or adjustment of a purchase or conversion
price or to issue additional securities at any time after the closing date of a
Subsequent Financing.  If the Company does not receive notice of exercise of the
Rights Option from any or all of Eligible Purchasers within the Option Period,
the Company shall have the right to close the Subsequent Financing on the
scheduled closing date set forth in the Rights Notice (or within sixty (60) days
thereafter) without the participation of any or all of such Eligible Purchasers;
provided that, all of the material terms and conditions of the closing are the
same as those provided to the Eligible Purchasers in the Rights Notice.  If the
closing of the proposed Subsequent Financing does not occur on the scheduled
closing date set forth in the Rights Notice (or within sixty (60) days
thereafter), any closing of the contemplated Subsequent Financing or any other
Subsequent Financing shall be subject to all of the provisions of this Section
3.23(a), including, without limitation, the delivery of a new Rights
Notice.  The provisions of this Section 3.23(a) shall not apply to issuances of
securities in a Permitted Financing.

 
21

--------------------------------------------------------------------------------

 
 
(b)           For purposes of this Agreement, a Permitted Financing (as defined
hereinafter) shall not be considered a Subsequent Financing.  A "Permitted
Financing" shall mean (i) securities issued pursuant to a bona fide acquisition
of another business entity or business segment of any such entity by the Company
pursuant to a merger, purchase of substantially all the assets or any type of
reorganization (each an “Acquisition”) provided that (A) the Company will own
more than fifty percent (50%) of the voting power of such business entity or
business segment of such entity and (B) such Acquisition is approved by the
Company’s Board of Directors; (ii) securities issued pursuant to the conversion
or exercise of convertible or exercisable securities issued or outstanding on or
prior to the date of this Agreement or issued pursuant to this Agreement (so
long as the terms governing the conversion or exercise price in such securities
are not amended to lower such price and/or adversely affect the Purchasers);
(iii) securities issued in connection with bona fide strategic license
agreements or other partnering arrangements so long as such issuances are not
for the primary purpose of raising capital; (iv) Common Stock issued or the
issuance or grants of options to purchase Common Stock, in each case, at no less
than the then-applicable fair market value, pursuant to equity incentive plans
that are adopted by the Company’s Board of Directors; (v) securities issued to
any placement agent and its respective designees for the transactions
contemplated by this Agreement; (vi) securities issued at no less than the
then-applicable fair market value to advisors or consultants (including, without
limitation, financial advisors and investor relations firms) in connection with
any engagement letter or consulting agreement, provided that any such issuance
is approved by the Company’s Board of Directors; (vii) securities issued to
financial institutions or lessors in connection with reasonable commercial
credit arrangements, equipment financings or similar transactions, provided that
any such issue is approved by the Company’s Board of Directors; (viii)
securities issued to vendors or customers or to other persons in similar
commercial situations as the Company, provided that any such issue is approved
by the Company’s Board of Directors; and (ix) securities issued in connection
with any recapitalization of the Company.

 
22

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
CONDITIONS
 
Section 4.1            Conditions Precedent to the Obligation of the Company to
Sell the Units. The obligation hereunder of the Company to issue and sell the
Units, and the underlying Preferred Shares, Common Shares and the Warrants to
the Purchasers is subject to the satisfaction or waiver, at or before the
Closing, of each of the conditions set forth below. These conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion.
 
(a)           Accuracy of Each Purchaser’s Representations and Warranties. The
representations and warranties of each Purchaser in this Agreement and each of
the other Transaction Documents to which such Purchaser is a party shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time, except for representations and
warranties that are expressly made as of a particular date, which shall be true
and correct in all material respects as of such date.
 
(b)           Performance by the Purchasers. Each Purchaser shall have
performed, satisfied and complied in all respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing.
 
(c)           No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(d)           Delivery of Purchase Price. The Purchase Price for each of the
Units sold shall have been delivered to the escrow agent pursuant to the Closing
Escrow Agreement.
 
(e)           Delivery of Transaction Documents. The Transaction Documents to
which the Purchasers are parties shall have been duly executed and delivered by
the Purchasers to the Company.
 
Section 4.2            Conditions Precedent to the Obligation of the Purchasers
to Purchase the Units. The obligation hereunder of each Purchaser to acquire and
pay for the Units is subject to the satisfaction or waiver, at or before the
Closing, of each of the conditions set forth below. These conditions are for
each Purchaser’s sole benefit and may be waived by such Purchaser at any time in
its sole discretion.
 
(a)           Accuracy of the Company’s Representations and Warranties. Each of
the representations and warranties of the Company in this Agreement and the
other Transaction Documents that are qualified by materiality or by reference to
any Material Adverse Effect shall be true and correct in all respects, and all
other representations and warranties shall be true and correct in all material
respects, as of the date when made and as of the Closing Date as though made at
that time, except for representations and warranties that are expressly made as
of a particular date, which shall be true and correct in all respects as of such
date.

 
23

--------------------------------------------------------------------------------

 
 
(b)           Performance by the Company. The Company shall have performed,
satisfied and complied in all respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing.
 
(c)           No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(d)           No Proceedings or Litigation. No action, suit or proceeding before
any arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.
 
(e)           Series A Certificate of Designation of Rights and Preferences.
Prior to the Closing, the Articles of Amendment to the Articles, including the
Series A Certificate of Designation shall have been filed with the Secretary of
State of Nevada.
 
(f)           Opinions of Counsel, Etc. At the Closing, the Purchasers shall
have received an opinion of (i) Lionel Sawyer & Collins, Nevada legal counsel to
the Company, dated the date of the Closing, in substantially the form of Exhibit
J hereto, and such other certificates and documents as the Purchasers or its
counsel shall reasonably require incident to the Closing, (ii) Loeb & Loeb LLP,
securities counsel to the Company, dated the date of the Closing, in
substantially the form of Exhibit K; and (iii) Han Kun Law Offices, PRC counsel
to the PRC Subsidiary, dated the date of the Closing with respect to such
matters as the Purchasers may reasonably request.
 
(g)           Registration Rights Agreement. On the Closing Date, the Company
shall have executed and delivered the Registration Rights Agreement to each
Purchaser.
 
(h)           Certificates. The Company shall have executed and delivered to the
Purchasers the certificates (in such denominations as such Purchaser shall
request) for the Preferred Shares, Common Shares and the Warrants being acquired
by such Purchaser at the Closing (in such denominations as such Purchaser shall
request) to such address set forth next to each Purchasers name on Exhibit A
with respect to the Closing.
 
(i)           Resolutions. The Board of Directors of the Company shall have
adopted resolutions consistent with Section 2.1(b) hereof in a form reasonably
acceptable to such Purchaser (the “Resolutions”).

 
24

--------------------------------------------------------------------------------

 
 
(j)           Reservation of Shares. As of the Closing Date, the Company shall
have reserved out of its authorized and unissued Common Stock, solely for the
purpose of effecting the conversion of the Preferred Shares and the exercise of
the Warrants, a number of shares of Common Stock equal to one hundred ten
percent (110%) of the aggregate number of Conversion Shares issuable upon
conversion of the Preferred Shares issued or to be issued pursuant to this
Agreement and the number of Warrant Shares issuable upon exercise of the number
of Warrants issued or to be issued pursuant to this Agreement.
 
(k)           Lock-Up Agreements. As of the Closing Date, the persons listed on
Schedule 3.17 shall have delivered to the Purchasers fully executed Lock-Up
Agreements.
 
(l)            Secretary’s Certificate. The Company shall have delivered to such
Purchaser a secretary’s certificate, dated as of the Closing Date, as to (i) the
resolutions adopted by the Board of Directors of the Company consistent with
Section 2.1(b), (ii) the Articles, (iii) the Bylaws, (iv) the Series A
Certificate of Designation, each as in effect at the Closing, and (v) the
authority and incumbency of the officers of the Company executing the
Transaction Documents and any other documents required to be executed or
delivered in connection therewith.
 
(m)          Officer’s Certificate. The Company shall have delivered to the
Purchasers a certificate of an executive officer of the Company, dated as of the
Closing Date, confirming the accuracy of the Company’s representations,
warranties and covenants as of the Closing Date and confirming the compliance by
the Company with the conditions precedent set forth in this Section 4.2 as of
the Closing Date.
 
(n)           Closing Escrow Agreement. On the Closing Date, the Company and the
escrow agent shall have executed and delivered the Closing Escrow Agreement to
each Purchaser.
 
(o)           Securities Escrow Agreement. On the Closing Date, the Securities
Escrow Agreement shall have been executed by the parties thereto and the Escrow
Shares (as defined in the Securities Escrow Agreement) shall have been deposited
into the escrow account pursuant to the terms of the Securities Escrow
Agreement.
 
(p)           Material Adverse Effect. No Material Adverse Effect shall have
occurred at or before the Closing Date.
 
(q)           Draft Form 8-K. The Company shall have delivered to each of the
Purchasers, a draft of the Form 8-K (the “Draft Form 8-K”), in substantially
final form, that it proposes to file with the Commission, which Draft Form 8-K,
subject only to Purchaser’s comments, if any, shall be reasonably acceptable to
the Purchasers.

 
25

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
Stock Certificate Legend
 
Section 5.1            Legend. Each certificate representing the Preferred
Shares, the Common Shares, the Warrants and Warrant Shares and if appropriate,
securities issued upon conversion or exercise thereof, shall be stamped or
otherwise imprinted with a legend substantially in the following form (in
addition to any legend required by applicable state securities or “blue sky”
laws):
 
“THESE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION
OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND
UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.”
 
Each certificate representing the Preferred Shares, the Common Shares, the
Warrants and Warrant Shares and if appropriate, securities issued upon
conversion or exercise thereof, if such securities are being offered to
Purchasers in reliance upon Regulation S, shall be stamped or otherwise
imprinted with a legend substantially in the following form (in addition to any
legend required by applicable state securities or “blue sky” laws):
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES
ACT, AND BASED ON AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE
REASONABLY SATISFACTORY TO THE COMPANY, THAT THE PROVISIONS OF REGULATION S HAVE
BEEN SATISFIED, (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR (3) PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH
TRANSFER, FURNISH TO THE COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND
OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER
CONTEMPLATED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS.  HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

 
26

--------------------------------------------------------------------------------

 
 
The Company agrees to reissue certificates representing any of the Conversion
Shares or the Warrant Shares, without the legend set forth above if at such
time, prior to making any transfer of any such securities, such holder thereof
shall give written notice to the Company describing the manner and terms of such
sale and removal as the Company may reasonably request.  Such proposed transfer
and removal will not be effected until: (a) either (i) the Company has received
an opinion of counsel reasonably satisfactory to the Company, to the effect that
the registration of the Conversion Shares or the Warrant Shares under the
Securities Act is not required in connection with such proposed transfer, (ii) a
registration statement under the Securities Act covering such proposed
disposition has been filed by the Company with the Commission and has become
effective under the Securities Act, (iii) the Company has received other
evidence reasonably satisfactory to the Company that such registration and
qualification under the Securities Act and state securities laws are not
required, or (iv) the holder provides the Company with reasonable assurances
that such security can be sold pursuant to Rule 144(i)  under the Securities
Act; and (b) either (i) the Company has received an opinion of counsel
reasonably satisfactory to the Company, to the effect that registration or
qualification under the securities or “blue sky” laws of any state is not
required in connection with such proposed disposition, or (ii) compliance with
applicable state securities or “blue sky” laws has been effected or a valid
exemption exists with respect thereto. The Company will respond to any such
notice from a holder within five (5) business days. In the case of any proposed
transfer under this Section 5.1, the Company will use reasonable efforts to
comply with any such applicable state securities or “blue sky” laws, but shall
in no event be required, (x) to qualify to do business in any state where it is
not then qualified, (y) to take any action that would subject it to tax or to
the general service of process in any state where it is not then subject, or (z)
to comply with state securities or “blue sky” laws of any state for which
registration by coordination is unavailable to the Company. The restrictions on
transfer contained in this Section 5.1 shall be in addition to, and not by way
of limitation of, any other restrictions on transfer contained in any other
section of this Agreement. Whenever a certificate representing the Conversion
Shares or the Warrant Shares is required to be issued to a Purchaser without a
legend, in lieu of delivering physical certificates representing the Conversion
Shares or the Warrant Shares (provided that a registration statement under the
Securities Act providing for the resale of the Warrant Shares and Conversion
Shares is then in effect), the Company may cause its transfer agent to
electronically transmit the Conversion Shares or Warrant Shares to a Purchaser
by crediting the account of such Purchaser or such Purchaser’s prime broker with
the DTC through its DWAC system (to the extent not inconsistent with any
provisions of this Agreement).
 
ARTICLE VI
 
Indemnification
 
Section 6.1            General Indemnity. The Company agrees to indemnify and
hold harmless the Purchasers (and their respective directors, officers,
managers, partners, members, shareholders, affiliates, agents, successors and
assigns) from and against any and all losses, liabilities, deficiencies, costs,
damages and expenses (including, without limitation, reasonable attorneys’ fees,
charges and disbursements) incurred by the Purchasers as a result of any breach
of the representations, warranties or covenants made by the Company herein. Each
Purchaser severally but not jointly agrees to indemnify and hold harmless the
Company and its directors, officers, affiliates, agents, successors and assigns
from and against any and all losses, liabilities, deficiencies, costs, damages
and expenses (including, without limitation, reasonable attorneys’ fees, charges
and disbursements) incurred by the Company as a result of any breach of the
representations, warranties or covenants made by such Purchaser herein. The
maximum aggregate liability of each Purchaser pursuant to its indemnification
obligations under this Article VI shall not exceed the portion of the Purchase
Price paid by such Purchaser hereunder. In no event shall any “Indemnified
Party” (as defined below) be entitled to recover consequential or punitive
damages resulting from a breach or violation of this Agreement.

 
27

--------------------------------------------------------------------------------

 
 
Section 6.2            Indemnification Procedure. Any party entitled to
indemnification under this Article VI (an “Indemnified Party”) will give written
notice to the indemnifying party of any matters giving rise to a claim for
indemnification; provided, that the failure of any party entitled to
indemnification hereunder to give notice as provided herein shall not relieve
the indemnifying party of its obligations under this Article VI except to the
extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any action, proceeding or claim is brought against an
Indemnified Party in respect of which indemnification is sought hereunder, the
indemnifying party shall be entitled to participate in and, unless in the
reasonable judgment of the Indemnified Party a conflict of interest between it
and the indemnifying party may exist with respect of such action, proceeding or
claim, to assume the defense thereof with counsel reasonably satisfactory to the
Indemnified Party. In the event that the indemnifying party advises an
Indemnified Party that it will contest such a claim for indemnification
hereunder, or fails, within thirty (30) days of receipt of any indemnification
notice to notify, in writing, such person of its election to defend, settle or
compromise, at its sole cost and expense, any action, proceeding or claim (or
discontinues its defense at any time after it commences such defense), then the
Indemnified Party may, at its option, defend, settle or otherwise compromise or
pay such action or claim. In any event, unless and until the indemnifying party
elects in writing to assume and does so assume the defense of any such claim,
proceeding or action, the Indemnified Party’s costs and expenses arising out of
the defense, settlement or compromise of any such action, claim or proceeding
shall be losses subject to indemnification hereunder. The Indemnified Party
shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Indemnified Party which relates to such action or claim. The indemnifying
party shall keep the Indemnified Party fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. If
the indemnifying party elects to defend any such action or claim, then the
Indemnified Party shall be entitled to participate in such defense with counsel
of its choice at its sole cost and expense. The indemnifying party shall not be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
be liable for any settlement if the indemnifying party is advised of the
settlement but fails to respond to the settlement within thirty (30) days of
receipt of such notification. Notwithstanding anything in this Article VI to the
contrary, the indemnifying party shall not, without the Indemnified Party’s
prior written consent, settle or compromise any claim or consent to entry of any
judgment in respect thereof which imposes any future obligation on the
Indemnified Party or which does not include, as an unconditional term thereof,
the giving by the claimant or the plaintiff to the Indemnified Party of a
release from all liability in respect of such claim. The indemnity agreements
contained herein shall be in addition to (a) any cause of action or similar
rights of the Indemnified Party against the indemnifying party or others, and
(b) any liabilities the indemnifying party may be subject to pursuant to the
law.

 
28

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
Miscellaneous
 
Section 7.1            Fees and Expenses. Except as otherwise set forth in this
Agreement and the other Transaction Documents, each party shall pay the fees and
expenses of its advisors, counsel, accountants and other experts, if any, and
all other expenses, incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement, provided
that the Company shall pay all actual and reasonable attorneys’ fees and
expenses (including disbursements and out-of-pocket expenses) up to a maximum of
$30,000 incurred by the Purchasers in connection with the preparation,
negotiation, execution and delivery of this Agreement and the other Transaction
Documents.  The Company shall also pay all reasonable fees and expenses incurred
by the Purchasers in connection with the enforcement of this Agreement or any of
the other Transaction Documents, including, without limitation, all reasonable
attorneys’ fees and expenses but only if the Purchasers are successful in any
litigation or arbitration relating to such enforcement.  Any such fees and
expenses that remain outstanding shall be paid out of the escrow account
pursuant to the Closing Escrow Agreement, prior to the release of the Purchase
Price to the Company.
 
Section 7.2            Specific Enforcement, Consent to Jurisdiction.
 
(a)           The Company and the Purchasers acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement or the other Transaction Documents were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement or the other Transaction
Documents and to enforce specifically the terms and provisions hereof or
thereof, this being in addition to any other remedy to which any of them may be
entitled by law or equity.
 
(b)           Each of the Company and the Purchasers (i) hereby irrevocably
submits to the jurisdiction of the United States District Court sitting in the
Southern District of New York and the courts of the State of New York located in
New York county for the purposes of any suit, action or proceeding arising out
of or relating to this Agreement or any of the other Transaction Documents or
the transactions contemplated hereby or thereby and (ii) hereby waives, and
agrees not to assert in any such suit, action or proceeding, any claim that it
is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper. Each of the Company and the
Purchasers consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing in
this Section 7.3 shall affect or limit any right to serve process in any other
manner permitted by law.  Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  The Company hereby
appoints Loeb & Loeb LLP, with offices at 345 Park Avenue, New York, NY 10153 as
its agent for service of process in New York.  Nothing contained herein shall be
deemed to limit in any way any right to serve process in any manner permitted by
law.

 
29

--------------------------------------------------------------------------------

 
 
Section 7.3            Entire Agreement; Amendment. This Agreement and the other
Transaction Documents contains the entire understanding and agreement of the
parties with respect to the matters covered hereby and, except as specifically
set forth herein or in the Transaction Documents, neither the Company nor any of
the Purchasers makes any representations, warranty, covenant or undertaking with
respect to such matters and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement nor any of the Transaction Documents may be
waived or amended other than by a written instrument signed by the Company and
the holders of at least fifty percent (50%) of the Preferred Shares then
outstanding (the “Majority Holders”), and no provision hereof may be waived
other than by a written instrument signed by the party against whom enforcement
of any such waiver is sought. No such amendment shall be effective to the extent
that it applies to less than all of the holders of the Preferred Shares then
outstanding. No consideration shall be offered or paid to any person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration is also offered to all of the parties to
the Transaction Documents or holders of Preferred Shares, as the case may be.
 
Section 7.4            Notices. All notices, demands, consents, requests,
instructions and other communications to be given or delivered or permitted
under or by reason of the provisions of this Agreement or in connection with the
transactions contemplated hereby shall be in writing and shall be deemed to be
delivered and received by the intended recipient as follows: (i) if personally
delivered, on the business day of such delivery (as evidenced by the receipt of
the personal delivery service), (ii) if delivered by overnight courier (with all
charges having been prepaid), on the business day of such delivery (as evidenced
by the receipt of the overnight courier service of recognized standing), or
(iii) if delivered by facsimile transmission, on the business day of such
delivery if sent by 6:00 p.m. in the time zone of the recipient, or if sent
after that time, on the next succeeding business day (as evidenced by the
printed confirmation of delivery generated by the sending party’s telecopier
machine). If any notice, demand, consent, request, instruction or other
communication cannot be delivered because of a changed address of which no
notice was given (in accordance with this Section 4), or the refusal to accept
same, the notice, demand, consent, request, instruction or other communication
shall be deemed received on the second business day the notice is sent (as
evidenced by a sworn affidavit of the sender). All such notices, demands,
consents, requests, instructions and other communications will be sent to the
following addresses or facsimile numbers as applicable:


If to the Company:


Remediation Services, Inc.
c/o China LianDi Clean Technology Engineering Ltd.
4th Floor Tower B. Wanliuxingui Building,
No. 28 Wanquanzhuang Road, Haidian District
Beijing, 100089  China
Attention: Chief Executive Officer
Tel. No.: (86) 010-5872-0171

 
30

--------------------------------------------------------------------------------

 

Fax No.:  (86) 010-5872-0181


with copies (which shall not constitute notice) to:


Loeb & Loeb LLP
345 Park Avenue
New York, NY 10154
Attention: Mitchell S. Nussbaum, Esq.
Tel. No.: (212) 407-4000
Fax No.: (212) 407-4990


If to any Purchaser:  At the address of such Purchaser set forth on Exhibit A to
this Agreement, as the case may be, with copies to Purchaser’s counsel as set
forth on Exhibit A or as specified in writing by such Purchaser.


Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.
 
Section 7.5            Waivers. No waiver by any party of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any other
provisions, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right accruing to it thereafter.
 
Section 7.6            Headings. The section headings contained in this
Agreement (including, without limitation, section headings and headings in the
exhibits and schedules) are inserted for reference purposes only and shall not
affect in any way the meaning, construction or interpretation of this Agreement.
Any reference to the masculine, feminine, or neuter gender shall be a reference
to such other gender as is appropriate. References to the singular shall include
the plural and vice versa.
 
Section 7.7            Successors and Assigns.  This Agreement may not be
assigned by a party hereto without the prior written consent of the Company or
the Purchasers, as applicable, provided, however, that, subject to federal and
state securities laws and as otherwise provided in the Transaction Documents, a
Purchaser may assign its rights and delegate its duties hereunder in whole or in
part (i) to a third party acquiring all or substantially all of its Shares or
Warrants in a private transaction or (ii) to an affiliate, in each case, without
the prior written consent of the Company or the other Purchasers, after notice
duly given by such Purchaser to the Company provided, that no such assignment or
obligation shall affect the obligations of such Purchaser hereunder and that
such assignee agrees in writing to be bound, with respect to the transferred
securities, by the provisions hereof that apply to the Purchasers.  The
provisions of this Agreement shall inure to the benefit of and be binding upon
the respective permitted successors and assigns of the parties.  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement. If any Purchaser transfers
Preferred Shares purchased hereunder, any such penalty shares or liquidated
damages, as the case may be, pursuant to this Agreement shall similarly transfer
to such transferee with no further action required by the purchaser or the
Company.

 
31

--------------------------------------------------------------------------------

 
 
Section 7.8            No Third Party Beneficiaries. This Agreement is intended
for the benefit of the parties hereto and their respective permitted successors
and assigns and is not for the benefit of, nor may any provision hereof be
enforced by, any other person.
 
Section 7.9            Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York, without
giving effect to any of the conflicts of law principles which would result in
the application of the substantive law of another jurisdiction. This Agreement
shall not be interpreted or construed with any presumption against the party
causing this Agreement to be drafted.
 
Section 7.10          Survival. The representations and warranties of the
Company and the Purchasers shall survive the execution and delivery hereof and
the Closing hereunder for a period of three (3) years following the Closing
Date.
 
Section 7.11          Counterparts. This Agreement may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
were the original thereof.
 
Section 7.12          Publicity. The Company agrees that it will not disclose,
and will not include in any public announcement, the name of the Purchasers
without the consent of the Purchasers unless and until such disclosure is
required by law or applicable regulation, and then only to the extent of such
requirement.
 
Section 7.13          Severability. The provisions of this Agreement and the
Transaction Documents are severable and, in the event that any court of
competent jurisdiction shall determine that any one or more of the provisions or
part of the provisions contained in this Agreement or the Transaction Documents
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of this Agreement or the Transaction
Documents and such provision shall be reformed and construed as if such invalid
or illegal or unenforceable provision, or part of such provision, had never been
contained herein, so that such provisions would be valid, legal and enforceable
to the maximum extent possible.
 
Section 7.14          Further Assurances. From and after the date of this
Agreement, upon the request of any Purchaser or the Company, each of the Company
and the Purchasers shall execute and deliver such instrument, documents and
other writings as may be reasonably necessary or desirable to confirm and carry
out and to effectuate fully the intent and purposes of this Agreement, the
Preferred Shares, the Common Shares, the Conversion Shares, the Warrants, the
Warrant Shares, the Series A Certificate of Designation, the Registration Rights
Agreement and the other Transaction Documents.

 
32

--------------------------------------------------------------------------------

 
 
Section 7.15          Currency.  Unless otherwise indicated, all dollar amounts
referred to in this Agreement are in United States Dollars.  All amounts owing
under this Agreement or any Transaction Document shall be paid in US
dollars.  All amounts denominated in other currencies shall be converted in the
US dollar equivalent amount in accordance with the Exchange Rate on the date of
calculation.  “Exchange Rate” means, in relation to any amount of currency to be
converted into US dollars pursuant to this Agreement, the US dollar exchange
rate as published in The Wall Street Journal on the relevant date of
calculation.
 
Section 7.16          Termination.  This Agreement may be terminated prior to
Closing:
 
(a)           by mutual written agreement of the Purchasers and the Company, a
copy of which shall be provided to the escrow agent appointed under the Closing
Escrow Agreement (the “Escrow Agent”); and
 
(b)           by the Company or a Purchaser (as to itself but no other
Purchaser) upon written notice to the other, with a copy to the Escrow Agent, if
the Closing shall not have taken place by 5:00 p.m. Eastern time on February 26,
2010, unless extended for a period of no more than thirty (30) calendar days by
the Company, in which case the Closing shall not have taken place by 5:00 p.m.
Eastern time on March 28, 2010; provided, that the right to terminate this
Agreement under this Section 7.16(b) shall not be available to any person whose
failure to comply with its obligations under this Agreement has been the cause
of or resulted in the failure of the Closing to occur on or before such time.
 
(c)           In the event of a termination pursuant to Section 7.16(a) or
7.16(b), each Purchaser shall have the right to a return of up to its entire
Purchase Price deposited with the Escrow Agent pursuant to this Agreement,
without interest or deduction.  The Company covenants and agrees to cooperate
with such Purchaser in obtaining the return of its Purchase Price, and shall not
communicate any instructions to the contrary to the Escrow Agent.
 
(d)           In the event of a termination pursuant to this Section, the
Company shall promptly notify all non-terminating Purchasers. Upon a termination
in accordance with this Section 7.18, the Company and the terminating
Purchaser(s) shall not have any further obligation or liability (including as
arising from such termination) to the other and no Purchaser will have any
liability to any other Purchaser under the Transaction Documents as a result
therefrom.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
33

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.



 
REMEDIATION SERVICES, INC.
         
By:
/s/ Jianzhong Zuo      
Name: Jianzhong Zuo
     
Title: Chief Executive Officer
 


 
34

--------------------------------------------------------------------------------

 
 
COUNTERPART SIGNATURE PAGE
 
(FOR ISSUANCES TO AN ENTITY PURSUANT TO SECTION 4(2))
 
By its execution and delivery of this signature page, the undersigned Purchaser
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement, dated as of February 26, 2010 by and among
Remediation Services, Inc. and the Purchasers (as defined therein), as to the
number of Units set forth below, and authorizes this signature page to be
attached to the Securities Purchase Agreement or counterparts thereof and for
its name, address and number of Units purchased to be added to Exhibit A of the
Securities Purchase Agreement.



 
[ENTITY NAME]
       
By:
     
Name:
   
Title:

 
Circle the category under which you are an “accredited investor” pursuant to
Exhibit B:
 
1           2           3           7           8



   
PRINT EXACT NAME IN WHICH YOU WANT THE SECURITIES TO BE REGISTERED
 

 
Attn:
         
Address:
                                 
Phone No.
         
Facsimile No.
   


 
35

--------------------------------------------------------------------------------

 
 
COUNTERPART SIGNATURE PAGE
 
(FOR ISSUANCES TO AN INDIVIDUAL PURSUANT TO SECTION 4(2))
 
By its execution and delivery of this signature page, the undersigned Purchaser
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement, dated as of February 26, 2010 by and among
Remediation Services, Inc. and the Purchasers (as defined therein), as to the
number of Units set forth below, and authorizes this signature page to be
attached to the Securities Purchase Agreement or counterparts thereof and for
his or her name, address and number of Units purchased to be added to Exhibit A
of the Securities Purchase Agreement.



     
Name:

 
Circle the category under which you are an “accredited investor” pursuant to
Exhibit B:
 
4           5           6



   
PRINT EXACT NAME IN WHICH YOU WANT THE SECURITIES TO BE REGISTERED
 

 
Attn:
         
Address:
                                 
Phone No.
         
Facsimile No.
   


 
36

--------------------------------------------------------------------------------

 
 
COUNTERPART SIGNATURE PAGE
 
(FOR ISSUANCES TO AN ENTITY PURSUANT TO REGULATION S)
 
By its execution and delivery of this signature page, the undersigned Purchaser
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement, dated as of February 26, 2010 by and among
Remediation Services, Inc. and the Purchasers (as defined therein), as to the
number of Units set forth below, and authorizes this signature page to be
attached to the Securities Purchase Agreement or counterparts thereof and for
its name, address and number of Units purchased to be added to Exhibit A of the
Securities Purchase Agreement.



 
[ENTITY NAME]
     
By:
     
Name:
   
Title:

 
OFFSHORE DELIVERY INSTRUCTIONS:



   
PRINT EXACT NAME IN WHICH YOU WANT THE SECURITIES TO BE REGISTERED
 

 
Attn:  __________________________________


Address:________________________________


_______________________________________


_______________________________________


Phone No.       ___________________________


Facsimile No.  ___________________________
 
 
37

--------------------------------------------------------------------------------

 
 
COUNTERPART SIGNATURE PAGE
 
(FOR ISSUANCES TO AN INDIVIDUAL PURSUANT TO REGULATION S)
 
By its execution and delivery of this signature page, the undersigned Purchaser
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement, dated as of February 26, 2010 by and among
Remediation Services, Inc. and the Purchasers (as defined therein), as to the
number of Units set forth below, and authorizes this signature page to be
attached to the Securities Purchase Agreement or counterparts thereof and for
his or her name, address and number of Units purchased to be added to Exhibit A
of the Securities Purchase Agreement.



     
Name:

 
OFFSHORE DELIVERY INSTRUCTIONS:



   
PRINT EXACT NAME IN WHICH YOU WANT THE SECURITIES TO BE REGISTERED
 



Attn:  __________________________________


Address:________________________________


_______________________________________


_______________________________________


Phone No.       ___________________________


Facsimile No.  ___________________________

 
38

--------------------------------------------------------------------------------

 

EXHIBIT A TO THE
SECURITIES PURCHASE AGREEMENT
  

--------------------------------------------------------------------------------



LIST OF PURCHASERS


Investor
 
Investment
Amount
 
Series A
Preferred Stock
 
Common
Shares
 
Series A
Warrants
 
Series B
Warrants
                          $                                          
Total
  $                  


 

--------------------------------------------------------------------------------

 

 EXHIBIT B TO THE
SECURITIES PURCHASE AGREEMENT
 

--------------------------------------------------------------------------------

 
DEFINITION OF “ACCREDITED INVESTOR”
 
The term “accredited investor” means:
 
1)
A bank as defined in Section 3(a)(2) of the Securities Act, or a savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act, whether acting in its individual or fiduciary capacity; a broker
or dealer registered pursuant to Section 15 of the Securities Exchange Act of
1934; an insurance company as defined in Section 2(13) of the Securities Act; an
investment company registered under the Investment Company Act of 1940 (the
“Investment Company Act”) or a business development company as defined in
Section 2(a)(48) of the Investment Company Act; a Small Business Investment
Company licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958; a plan established and
maintained by a state, its political subdivisions or any agency or
instrumentality of a state or its political subdivisions for the benefit of its
employees, if such plan has total assets in excess of US $5,000,000; an employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974 (“ERISA”), if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of ERISA, which is either a bank, savings and loan
association, insurance company, or registered investment advisor, or if the
employee benefit plan has total assets in excess of US $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors.

 
2)
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940.

 
3)
An organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of US $5,000,000.

 
4)
A director or executive officer of the Company.

 
5)
A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his or her purchase exceeds US $1,000,000.

 
6)
A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.


 

--------------------------------------------------------------------------------

 
 
7)
A trust, with total assets in excess of US $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) (i.e., a person who
has such knowledge and experience in financial and business matters that he is
capable of evaluating the merits and risks of the prospective investment).

 
8)
An entity in which all of the equity owners are accredited investors.  (The
Shareholder must identify each equity owner and provide statements signed by
each demonstrating how each is qualified as an accredited investor.)


 

--------------------------------------------------------------------------------

 

EXHIBIT B-1 TO THE
SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

 
EXHIBIT B-1
 
ACCREDITED INVESTOR REPRESENTATIONS
 
Each Purchaser indicating that it is an Accredited Investor, severally and not
jointly, further represents and warrants to the Company as follows:
 
 
1.
Such person or entity qualifies as an Accredited Investor on the basis set forth
on its signature page to this Agreement.

 
 
2.
Such person or entity has sufficient knowledge and experience in finance,
securities, investments and other business matters to be able to protect such
Shareholder’s interests in connection with the transactions contemplated by this
Agreement.

 
 
3.
Such person or entity has consulted, to the extent that it has deemed necessary,
with its tax, legal, accounting and financial advisors concerning its investment
in the Units.

 
 
4.
Such person or entity understands the various risks of an investment in the
Units and can afford to bear such risks for an indefinite period of time,
including, without limitation, the risk of losing its entire investment in the
Units.

 
 
5.
Such person or entity has had access to the Company’s publicly filed reports
with the Commission and has been furnished during the course of the transactions
contemplated by this Agreement with all other public information regarding the
Company that such person or entity has requested and all such public information
is sufficient for such person or entity to evaluate the risks of investing in
the Units.

 
 
6.
Such person or entity has been afforded the opportunity to ask questions of and
receive answers concerning the Company and the terms and conditions of the
issuance of the Units.

 
 
7.
Such person or entity is not relying on any representations and warranties
concerning the Company made by the Company or any officer, employee or agent of
the Company, other than those contained in this Agreement.

 
 
8.
Such person or entity is acquiring the Units for such person’s or entity’s, as
the case may be, own account, for investment and not for distribution or resale
to others.

 
 
9.
Such person or entity will not sell or otherwise transfer the Units, unless
either (a) the transfer of such securities is registered under the Securities
Act or (b) an exemption from registration of such securities is available.


 

--------------------------------------------------------------------------------

 
 
10.
Such person or entity consents to the placement of a legend on any certificate
or other document evidencing the Units substantially in the form set forth in
Section 5.1.

 
11.
Such person or entity understands and acknowledges that the Units have not been
recommended by any federal or state securities commission or regulatory
authority, that the foregoing authorities have not confirmed the accuracy or
determined the adequacy of any information concerning the Company that has been
supplied to such person or entity and that any representation to the contrary is
a criminal offense.


 

--------------------------------------------------------------------------------

 

EXHIBIT B-2 TO THE
SECURITIES PURCHASE AGREEMENT
 

--------------------------------------------------------------------------------

 
NON U.S. PERSON REPRESENTATIONS
 
Each Purchaser indicating that it is not a U.S. person, severally and not
jointly, further represents and warrants to the Company as follows:
 
 
1.
At the time of (a) the offer by the Company and (b) the acceptance of the offer
by such person or entity, of the Units, such person or entity was outside the
United States.

 
 
2.
Such person or entity is acquiring the Units for such Shareholder’s own account,
for investment and not for distribution or resale to others and is not
purchasing the Units for the account or benefit of any U.S. person, or with a
view towards distribution to any U.S. person, in violation of the registration
requirements of the Securities Act.

 
 
3.
Such person or entity will make all subsequent offers and sales of the Units
either (x) outside of the United States in compliance with Regulation S; (y)
pursuant to a registration under the Securities Act; or (z) pursuant to an
available exemption from registration under the Securities Act.  Specifically,
such person or entity will not resell the Units to any U.S. person or within the
United States prior to the expiration of a period commencing on the Closing Date
and ending on the date that is one year thereafter (the “Distribution Compliance
Period”), except pursuant to registration under the Securities Act or an
exemption from registration under the Securities Act.

 
 
4.
Such person or entity has no present plan or intention to sell the Units in the
United States or to a U.S. person at any predetermined time, has made no
predetermined arrangements to sell the Units and is not acting as a Distributor
of such securities.

 
 
5.
Neither such person or entity, its affiliates nor any person acting on behalf of
such person or entity, has entered into, has the intention of entering into, or
will enter into any put option, short position or other similar instrument or
position in the U.S. with respect to the Units at any time after the Closing
Date through the Distribution Compliance Period except in compliance with the
Securities Act.

 
 
6.
Such person or entity consents to the placement of a legend on any certificate
or other document evidencing the Units substantially in the form set forth in
Section 5.1.

 
 
7.
Such person or entity is not acquiring the Units in a transaction (or an element
of a series of transactions) that is part of any plan or scheme to evade the
registration provisions of the Securities Act.

 
 
8.
Such person or entity has sufficient knowledge and experience in finance,
securities, investments and other business matters to be able to protect such
person’s or entity’s interests in connection with the transactions contemplated
by this Agreement.


 

--------------------------------------------------------------------------------

 
 
 
9.
Such person or entity has consulted, to the extent that it has deemed necessary,
with its tax, legal, accounting and financial advisors concerning its investment
in the Units.

 
10.
Such person or entity understands the various risks of an investment in the
Units and can afford to bear such risks for an indefinite period of time,
including, without limitation, the risk of losing its entire investment in the
Units.

 
11.
Such person or entity has had access to the Company’s publicly filed reports
with the Commission and has been furnished during the course of the transactions
contemplated by this Agreement with all other public information regarding the
Company that such person or entity has requested and all such public information
is sufficient for such person or entity to evaluate the risks of investing in
the Units.

 
12.
Such person or entity has been afforded the opportunity to ask questions of and
receive answers concerning the Company and the terms and conditions of the
issuance of the Units.

 
13.
Such person or entity is not relying on any representations and warranties
concerning the Company made by the Company or any officer, employee or agent of
the Company, other than those contained in this Agreement.

 
14.
Such person or entity will not sell or otherwise transfer the Shares unless
either (A) the transfer of such securities is registered under the Securities
Act or (B) an exemption from registration of such securities is available.

 
15.
Such person or entity represents that the address furnished on its signature
page to this Agreement and in Exhibit A is the principal residence if he is an
individual or its principal business address if it is a corporation or other
entity.

 
16.
Such person or entity understands and acknowledges that the Units have not been
recommended by any federal or state securities commission or regulatory
authority, that the foregoing authorities have not confirmed the accuracy or
determined the adequacy of any information concerning the Company that has been
supplied to such person or entity and that any representation to the contrary is
a criminal offense.


 

--------------------------------------------------------------------------------

 

EXHIBIT C TO THE
SECURITIES PURCHASE AGREEMENT
 

--------------------------------------------------------------------------------

 
FORM OF SERIES A CERTIFICATE OF DESIGNATION

 

--------------------------------------------------------------------------------

 

EXHIBIT D-1 TO THE
SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

 
FORM OF SERIES A WARRANT

 

--------------------------------------------------------------------------------

 

EXHIBIT D-2 TO THE
SECURITIES PURCHASE AGREEMENT
 

--------------------------------------------------------------------------------

 
FORM OF SERIES B WARRANT

 

--------------------------------------------------------------------------------

 

EXHIBIT E TO THE
SECURITIES PURCHASE AGREEMENT
 

--------------------------------------------------------------------------------

 
FORM OF REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------

 


EXHIBIT F TO THE
SECURITIES PURCHASE AGREEMENT
 

--------------------------------------------------------------------------------

 
FORM OF LOCK-UP AGREEMENT

 

--------------------------------------------------------------------------------

 

EXHIBIT G TO THE
SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

 
FORM OF CLOSING ESCROW AGREEMENT
 
 

--------------------------------------------------------------------------------

 

EXHIBIT H TO THE
SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

 
FORM OF SECURITIES ESCROW AGREEMENT

 

--------------------------------------------------------------------------------

 

EXHIBIT I TO THE
SECURITIES PURCHASE AGREEMENT
 

--------------------------------------------------------------------------------

 
IRREVOCABLE TRANSFER AGENT INSTRUCTIONS


as of ____________, 2010
 
[Name and address of Transfer Agent]
Attn: _____________
 
Ladies and Gentlemen:
 
Reference is made to that certain Securities Purchase Agreement (the “Purchase
Agreement”), dated as of February 26, 2010, by and among Remediation Services,
Inc., a Nevada corporation (the “Company”), and each of the Purchasers of Units
whose names are set forth on Exhibit A hereto (individually, a “Purchaser” and
collectively, the “Purchasers”), pursuant to which the Company is issuing to the
Purchasers units (the “Units”), consisting of (i) shares of its Series A
Convertible Preferred Stock, par value $0.001 per share, (the “Preferred
Shares”) and (ii) Series A and Series B warrants (the “Warrants”) to purchase
shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”). This letter shall serve as our irrevocable authorization and direction
to you (provided that you are the transfer agent of the Company at such time) to
issue shares of Common Stock upon conversion of the Preferred Shares (the
“Conversion Shares”) and exercise of the Warrants (the “Warrant Shares”) to or
upon the order of a Purchaser from time to time upon (i) surrender to you of a
properly completed and duly executed Conversion Notice or Exercise Notice, as
the case may be, (ii) in the case of the conversion of Preferred Shares, a copy
of the certificates (with the original certificates delivered to the Company)
representing Preferred Shares being converted or, in the case of Warrants being
exercised, a copy of the Warrants (with the original Warrants delivered to the
Company) being exercised (or, in each case, an indemnification undertaking with
respect to such share certificates or the warrants in the case of their loss,
theft or destruction), and (iii) delivery of a treasury order or other
appropriate order duly executed by a duly authorized officer of the Company. So
long as you have previously received (x) written confirmation from counsel to
the Company that a registration statement covering resales of the Conversion
Shares or Warrant Shares, as applicable, has been declared effective by the
Securities and Exchange Commission under the Securities Act of 1933, as amended
(the “1933 Act”), and no subsequent notice by the Company or its counsel of the
suspension or termination of its effectiveness and (y) a copy of such
registration statement, and if the Purchaser represents in writing that the
Conversion Shares or the Warrant Shares, as the case may be, were sold pursuant
to the Registration Statement, then certificates representing the Conversion
Shares and the Warrant Shares, as the case may be, shall not bear any legend
restricting transfer of the Conversion Shares and the Warrant Shares, as the
case may be, thereby and should not be subject to any stop-transfer restriction.
Provided, however, that if you have not previously received those items and
representations listed above, then (i) the certificates to each Purchaser that
are not designated with an asterisk as “Non-U.S. Investor” listed on Exhibit A
for the Conversion Shares and the Warrant Shares shall bear the following
legend:

 

--------------------------------------------------------------------------------

 


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS
REGISTERED UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS, OR THE
COMPANY SHALL HAVE RECEIVED AN OPINION OF ITS COUNSEL THAT REGISTRATION OF SUCH
SECURITIES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE
SECURITIES LAWS IS NOT REQUIRED.”; and


(ii) the certificates to each Purchaser that are designated with an asterisk as
“Non-U.S. Investors” listed on Exhibit A for the Conversion Shares and the
Warrant Shares shall bear the following legend:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT, AND BASED ON AN
OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
COMPANY, THAT THE PROVISIONS OF REGULATION S HAVE BEEN SATISFIED, (2) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (3) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.  HEDGING TRANSACTIONS INVOLVING THE SECURITIES
REPRESENTED BY THIS CERTIFICATE MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH
THE SECURITIES ACT.”
 
Please be advised that the Purchasers are relying upon this letter as an
inducement to enter into the Purchase Agreement and, accordingly, each Purchaser
is a third party beneficiary to these instructions.

 

--------------------------------------------------------------------------------

 

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions. Should you have any questions
concerning this matter, please contact me at ___________.



 
Very truly yours,
     
REMEDIATION SERVICES, INC.
     
By:
         
Name:
         
Title:
 

 
ACKNOWLEDGED AND AGREED:
 
SIGNATURE STOCK TRANSFER, INC.


By:
         
Name:
         
Title:
         
Date:
   

 
 

--------------------------------------------------------------------------------

 


EXHIBIT J TO THE
SECURITIES PURCHASE AGREEMENT
 

--------------------------------------------------------------------------------

 
FORM OF OPINION OF NEVADA COUNSEL


 

--------------------------------------------------------------------------------

 

EXHIBIT K TO THE
SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

 

FORM OF LOEB & LOEB LLP OPINION

 

--------------------------------------------------------------------------------

 